              Case 20-50534-KBO           Doc 121       Filed 06/18/21     Page 1 of 63




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

    In re:                               )                Chapter 11
                                         )
    Zohar III, Corp., et al.,1           )                Case No. 18-10512 (KBO)
                                         )
                   Debtors.              )                (Jointly Administered)
    ____________________________________ )
                                         )
    ZOHAR CDO 2003-1, LIMITED; ZOHAR )
    II 2005-1, LIMITED; and ZOHAR III,   )
    LIMITED,                             )
                                         )
                   Plaintiffs,           )
                                         )                 Adv. Proc. No. 20-50534 (KBO)
    v.                                   )
                                         )
    PATRIARCH PARTNERS, LLC;             )
    PATRIARCH PARTNERS VIII, LLC;        )
    PATRIARCH PARTNERS XIV, LLC;         )
    PATRIARCH PARTNERS XV, LLC;          )
    PHOENIX VIII, LLC; OCTALUNA LLC;     )
    OCTALUNA II LLC; OCTALUNA III,       )
    LLC; ARK II CLO 2001-1, LLC; ARK     )
    INVESTMENT PARTNERS II, LP; ARK      )
    ANGELS VII, LLC; PATRIARCH           )
    PARTNERS MANAGEMENT GROUP,           )
    LLC; PATRIARCH PARTNERS AGENCY )
    SERVICES, LLC; and LYNN TILTON,      )
                                         )
                   Defendants.           )
                                         )

                                   MEMORANDUM OPINION




1
  The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as
follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar
III, Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The
Debtors’ address is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.

                                                    i
              Case 20-50534-KBO                      Doc 121           Filed 06/18/21              Page 2 of 63




                                               TABLE OF CONTENTS

I.     SUMMARY OF THE ALLEGED FACTS..................................................................... 1
       A.        The Parties .............................................................................................................. 1
       B.        Tilton’s Alleged Misuse of the Funds and Portfolio Companies ............................ 3
                 1.         Overcollateralization Test ........................................................................... 4
                 2.         Voting/Control Actions ............................................................................... 5
                 3.         PPMG Agreements and Phantom Equity Agreements ............................... 6
                 4.         Ownership of Equity ................................................................................... 7
II.    APPLICABLE LEGAL STANDARD............................................................................. 7
III.   LEGAL DISCUSSION ..................................................................................................... 8
       A.        Statute of Limitations .............................................................................................. 9
                 1.         Counts 4 and 28 ........................................................................................ 10
                 2.         Counts 9, 10, 31, and 32 ........................................................................... 12
       B.        Preclusion of the OC Test Claims ......................................................................... 14
       C.        Viability of the Tortious Interference Claims in Light of Defendants’
                 Positions and Interests........................................................................................... 17
                 1.         Tortious Interference by a Director or Officer (Counts 5, 16, 17,
                            and 28) ...................................................................................................... 17
                 2.         The Economic Interest Doctrine (Counts 5, 16, 17, 26, 27, and 28) ........ 20
       D.        Failure to Plead Fraudulent Transfer Claims ........................................................ 21
                 1.         Failure to Adequately Allege the Transactions Sought to be Avoided
                            (Counts 9, 10, 31, and 32) ......................................................................... 23
                            (a)        Counts 9 and 10 ............................................................................ 23
                            (b)        Counts 31 and 32 .......................................................................... 25
                 2.         Failure to Adequately Allege Insolvency (Counts 10, 12, 20, 22,
                            and 32) ...................................................................................................... 26
                 3.         Failure to Adequately Allege Badges of Fraud (Counts 9, 11, 19,
                            21, and 31) ................................................................................................ 27
                 4.         Failure to Allege Creditor Status (Counts 31 and 32)............................... 28
       E.        Duplicative Tort and Quasi-Tort Claims .............................................................. 29
                 1.         The Unjust Enrichment Claims (Counts 13, 14, 24, and 33) .................... 30
                 2.         Breach of Fiduciary Duty Claims (Counts 6 and 7) ................................. 32
       F.        Viability of Claims Arising From the “Check the Box” Election ........................ 33

                                                                   i
              Case 20-50534-KBO                    Doc 121           Filed 06/18/21              Page 3 of 63




                1.        Lack of Standing (Counts 15, 16, 17, 19, 20, 21, 22, and 23) .................. 34
                2.        Octaluna Entities Were Permitted to Act (Counts 15, 16, 17, 19, 20,
                          21, 22, and 23) .......................................................................................... 35
                3.        CTB Election Did Not Result in a Transfer of the Funds’ Property
                          That May be Avoided (Counts 19, 20, 21, and 22)................................... 37
      G.        Mootness of Counts 9 and 10................................................................................ 39
                1.        The September 2015 Transfers ................................................................. 39
                2.        Voting/Control Transfers Related to Dura Automotive Systems, LLC
                          and Its Affiliated Debtors.......................................................................... 40
      H.        Remaining Individual Claim Issues ...................................................................... 41
                1.        Count 1 – Declaratory Judgment of Equity Ownership ............................ 41
                2.        Count 2 – Declaratory Judgment That Voting/Control Actions Were
                          Ineffective ................................................................................................. 41
                3.        Count 3 – Declaratory Judgment (PPMG Agreements) ........................... 41
                4.        Count 4 – Breach of CMAs and Indentures .............................................. 44
                          (a)        Voting/Control Actions ................................................................. 45
                          (b)        November 2017 Written Consents ................................................ 46
                          (c)        Section 2.2(f)(iv) ........................................................................... 46
                5.        Count 8 – Conversion of Zohar Funds’ Property...................................... 47
                6.        Count 17 – Tortious Interference with Indentures Based on the CTB
                          Election ..................................................................................................... 50
                7.        Count 18 – Conversion of Tax Dividends ................................................ 50
                8.        Count 23 – Permanent Injunction ............................................................. 51
                9.        Counts 25 and 27 – Breach of the Portfolio Company LLC
                          Agreements and Tortious Interference...................................................... 52
                          (a)        Standing ........................................................................................ 53
                          (b)        Breach of the LLC Agreements .................................................... 56
                10.       Counts 29 and 30 – Breach of Fiduciary Duty and Aiding and
                          Abetting Breach of Fiduciary Duty........................................................... 58
      I.        Patriarch Partners .................................................................................................. 59
IV.   CONCLUSION ............................................................................................................... 59




                                                                ii
                  Case 20-50534-KBO        Doc 121      Filed 06/18/21      Page 4 of 63




         This adversary proceeding relates to the bankruptcy cases of the above-captioned debtors
and Plaintiffs, Zohar CDO 2003-1, Limited (“Zohar I”), Zohar II 2005-1, Limited (“Zohar II”),
and Zohar III, Limited (“Zohar III” and together with Zohar I and Zohar II, the “Funds”). The
Funds’ cases were commenced under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) on May 11, 2018 (the “Petition Date”). On March 9, 2020 (the
“Commencement Date”), shortly less than two years after the Petition Date, the Complaint was
filed. As the Court will discuss more thoroughly herein, the Complaint contains thirty-three counts
alleging a variety of claims against the Defendants. On September 21, 2020, the Defendants
moved to dismiss (the “Motion to Dismiss”) the Complaint in its entirety and with prejudice
pursuant to Rule 12(b) of the Federal Rules of Civil Procedure (the “Federal Rules”), made
applicable to this proceeding by Rule 7012 of the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules”). Briefing on the Motion to Dismiss was completed on December 18, 2020.2
The Complaint and all briefing related to the Motion to Dismiss was under seal until March 2021,
when the parties filed redacted versions after revisiting confidentiality given the progression of the
bankruptcy cases. Argument on the Motion to Dismiss was held on April 21, 2021, and the matter
is ripe for adjudication.3

I.         SUMMARY OF THE ALLEGED FACTS

           A.      The Parties

        The Funds are a series of collateralized loan obligation funds formed in the mid-2000s by
Lynn Tilton (“Tilton”).4 Each Fund was created to raise capital through the issuance of secured
notes, primarily for the purpose of acquiring or originating loans from and to a portfolio of various
distressed companies (collectively, the “Portfolio Companies”).5 In connection with making or
restructuring the loans to the Portfolio Companies, the Funds received equity in the Portfolio
Companies.6 Over $1.5 billion was raised by the Funds from third-party investors through the
issuance of notes, which was invested in approximately 40 Portfolio Companies.7

           The investment thesis for the Funds was that through active management, Tilton and her

2
    See Adv. D.I. 43, 44, 45, 59 & 95.
3
  This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. § 1334 and 157(a).
Certain counts of the Complaint are core proceedings while others are non-core. The Funds consent to the
entry of a final order or judgment by this Court. The Defendants do not. Nonetheless, the Court has the
authority to hear and enter an order on the Motion to Dismiss. See, e.g., Burtch v. Owlstone, Inc. (In re
Advance Nanotech, Inc.), No. 13-51215, 2014 WL 1320145, *2 (Bankr. D. Del. Apr. 2, 2014) (“After Stern
v. Marshall, the ability of bankruptcy judges to enter interlocutory orders in proceedings . . . has been
reaffirmed . . . .”); Boyd v. King Par, LLC, No. 11-CV-1106, 2011 WL 5509873, at *2 (W.D. Mich. Nov.
10, 2011) (“[U]ncertainty regarding the bankruptcy court’s ability to enter a final judgment . . . does not
deprive the bankruptcy court of the power to entertain all pretrial proceedings . . . .”).
4
    Compl. ¶ 1.
5
    Id. ¶¶ 1, 11, 41, 73 & 74.
6
    Id. ¶¶ 52 & 73.
7
    Id. ¶¶ 52 & 73, Annex A.

                                                    1
                    Case 20-50534-KBO          Doc 121   Filed 06/18/21     Page 5 of 63




affiliates could rehabilitate the underlying Portfolio Companies.8 To do so, Tilton used the Funds’
controlling equity positions and was installed as director, officer, and/or manager of the Portfolio
Companies.9 Moreover, several of her affiliates contracted with the Funds and the Portfolio
Companies to provide services.10 While not all Portfolio Companies could be successfully turned
around, the hope was that the value generated from those that were a success would repay the
Funds’ noteholders either through repayment of the loans or returns on the equity.11 Until that
time, the noteholders were to receive quarterly interest payments generated from payments the
Portfolio Companies made on account of the Funds’ loans and equity.12

        Defendant Patriarch Partners VIII, LLC (“Patriarch VIII”), Patriarch Partners XIV, LLC
(“Patriarch XIV”), and Patriarch Partners XV, LLC (“Patriarch XV”) (collectively, the “Patriarch
Managers”) each served until March 3, 2016 as a collateral manager for a Fund.13 Among other
things, they acted for and on behalf of the Funds in deciding the investments to make and in
managing, effectuating, and disposing of those investments and other assets of the Funds.14
Defendants Octaluna LLC (“Octaluna I”), Octaluna II, LLC (“Octaluna II”), and Octaluna III LLC
(“Octaluna III” and, together with Octaluna I and Octaluna II, the “Octaluna Entities”) each own
the preferred stock of a single corresponding Fund15 and certain notes issued by the Funds.16
Defendant Patriarch Partners Agency Services, LLC (“PPAS”) served as the Funds’ agent under
the various loan agreements with the Portfolio Companies (the “Credit Agreements”).17 Defendant
Patriarch Partners Management Group, LLC (“PPMG”) purportedly provided management and
consulting services for the Portfolio Companies since as early as 2006 pursuant to various
agreements (collectively, the “PPMG Agreements”).18 Patriarch Partners, LLC (“Patriarch
Partners”) contracted with the Patriarch Managers to provide employees, office space, and other
operating expenses.19 Tilton entirely owned, managed, and controlled these entities.20

           Each Fund is governed by a set of documents that includes an indenture (each an

8
    Id. ¶ 41.
9
    Id. ¶¶ 41 & 53.
10
     Id. ¶ 55.
11
     Id. ¶¶ 41-42.
12
     Id. ¶¶ 44 & 83.
13
 Id. ¶¶ 1-23. Patriarch VIII was the collateral manager for Zohar I. Patriarch XIV was the collateral
manager for Zohar II. Patriarch XV was the collateral manager for Zohar III. Id. ¶¶ 21-23.
14
     Id. ¶¶ 40, 62 & 63.
15
  Id. ¶¶ 24-28. Octaluna I holds all of the preference shares of Zohar I. Octaluna II holds all of the
preference shares of Zohar II. Octaluna III holds all of the preference shares of Zohar III. Id. ¶¶ 26-28.
16
     Id. ¶¶ 24-28
17
     Id. ¶ 56.
18
     Id. ¶¶ 57 & 121.
19
     Id. ¶ 51.
20
     Id. ¶¶ 20, 25, 30, 35, 36, 54, 57 & 84.

                                                     2
                     Case 20-50534-KBO           Doc 121   Filed 06/18/21   Page 6 of 63




“Indenture” and, collectively, the “Indentures”), a collateral management agreement (each a
“CMA” and, collectively, the “CMAs”), and a collateral administration agreement.21 Each set of
documents is substantially identical.22 The Indentures set forth, among other things, the rights of
the Funds’ noteholders, the obligations of the Funds to the noteholders, and the responsibilities of
the Patriarch Managers as collateral managers.23 The CMAs were entered into between the
applicable Patriarch Manager and Fund. They set forth the roles and obligations of the Patriarch
Managers as collateral managers, which Tilton performed through her control.24 The CMAs also
set forth the standards that would govern the Patriarch Managers’ actions for the Funds.25

        As a result of the foregoing structure, Tilton, herself or through the web of her affiliated
entities, entirely controlled and managed the affairs and operations of Funds (including their
capital raises and investments) and the Portfolio Companies (including their corporate activities
and business strategies).26 Moreover, Tilton and her affiliates received collateral management
fees, management fees, and distributions on the preference shares held by the Octaluna Entities.27
In addition, Tilton, as the ultimate owner of the Funds, received valuable tax attributes generated
by certain Portfolio Companies’ substantial operating losses that could be used to offset the income
she and her affiliates earned in connection with the Funds and their investment activities.28 These
attributes flowed to her because the Funds were intended to be, and originally were structured, as
disregarded entities for tax purposes and because the Portfolio Companies that were structured as
limited liability companies (the “LLC Portfolio Companies”) elected to be treated as partnerships
or disregarded entities for tax purposes.29

           B.         Tilton’s Alleged Misuse of the Funds and Portfolio Companies

        The Funds allege that Tilton and her affiliates used the Funds and the Portfolio Companies
for their own personal gain and wrongfully took valuable rights and assets without giving any
consideration in exchange.30 While this behavior is alleged to have occurred since the Funds’
inception, it significantly worsened beginning in 2015 when Tilton’s management came under
scrutiny and Zohar I faced a looming default on its note obligations.31 Faced with the likely
possibility that the noteholders would replace the Patriarch Managers as collateral managers, it is

21
     Id. ¶ 45.
22
     Id. ¶ 61 n.5.
23
     Id. ¶ 46.
24
     Id. ¶¶ 49, 62 & 65.
25
     Id. ¶¶ 66-71.
26
     Id. ¶¶ 1, 17, 20, 25, 35, 36, 54, 57, 84.
27
     Id. ¶ 83.
28
     Id. ¶ 85.
29
     Id.
30
     Id. ¶ 8.
31
     Id. ¶ 2.

                                                       3
                 Case 20-50534-KBO       Doc 121       Filed 06/18/21   Page 7 of 63




alleged that Tilton took a series of steps designed to keep control over the Portfolio Companies
and to maintain (and even increase) the fees and other income generated to her enterprise from the
Funds and Portfolio Companies.32 Given Tilton’s control, the self-dealing was concealed from all
parties associated with the Funds other than Tilton and her affiliates until sometime after the
Patriarch Managers were replaced as collateral managers in 2016.33

         The Funds challenge numerous actions of Tilton and her affiliates. However, for purposes
of this summary, the Court will focus on the most significant.

                     1.   Overcollateralization Test

        The Indentures required the Patriarch Managers to classify the Funds’ loans to the Portfolio
Companies into categories based on their demonstrated or reasonably ascertained likelihood to
perform.34 Using these categories, an Overcollateralization Test (the “OC Test”) was then
calculated quarterly to measure whether the Funds’ noteholders were over- or under-
collateralized.35 If the notes were sufficiently overcollateralized, then fees to the Patriarch
Managers and distributions to the Octaluna Entities, as the Funds’ preference shareholders, could
be made.36 If the notes were sufficiently undercollateralized, then the fees were decreased,
distributions prohibited, and an event of default could have been triggered under the Indentures
that permitted the removal of the Patriarch Managers as the collateral managers.37

        The Funds allege that Tilton miscategorized the Funds’ assets to ensure a passing OC Test
           38
result. She managed the cash of the Portfolio Companies to ensure that interest payments were
made or amended the obligations so that payments were reduced or subject to forbearance.39
Moreover, she failed to disclose other appropriate information pertinent to creditworthiness.40 She
also substituted her subjective view as to the health of the Portfolio Companies and used this view
for the OC Test.41 As a result, the actual health of the Portfolio Companies and their ability to
repay their loan obligations could not be measured.42 This manipulation allowed the Octaluna
Entities to obtain preference-share payments and the Patriarch Managers to collect collateral



32
     Id. ¶ 2.
33
     Id. ¶¶ 7, 148-53.
34
     Id. ¶ 88.
35
     Id.
36
     Id.
37
     Id. ¶ 89.
38
     Id. ¶ 91.
39
     Id. ¶¶ 91 & 94.
40
     Id. ¶ 91.
41
     Id.
42
     Id. ¶¶ 91-93.

                                                 4
                  Case 20-50534-KBO          Doc 121      Filed 06/18/21      Page 8 of 63




management fees to which they were not entitled.43 Additionally, the challenged actions allowed
Tilton, the Patriarch Managers, and other affiliated entities to retain their positions and control
over the Funds longer than they otherwise would have.44

                      2.   Voting/Control Actions

       In addition to the OC Test manipulations, Tilton, through the Patriarch Managers, caused
the Funds to transfer their voting rights in the Portfolio Companies to Tilton’s affiliated entities.45
Moreover, Tilton restructured the Funds’ loans to the Portfolio Companies to remove from the
Funds and give to PPAS ultimate authority.46 These actions are collectively referred to as the
“Voting/Control Actions”.

        First, in September 2015, Tilton caused the Funds to execute amendments to the LLC
Portfolio Company limited liability company agreements (the “LLC Agreements”). These
amendments (the “September 2015 Amendments”) transferred to the Tilton affiliates known as the
“Class B Parties”47 key control rights held by the Funds as members of the LLC Portfolio
Companies.48 These included the right to remove Tilton as manager and to amend the LLC
Agreements without the consent of the Class B Parties.49 Additionally, Tilton caused the Funds
as shareholders of the corporate Portfolio Companies (the “Corporate Portfolio Companies”) to
grant irrevocable proxies (the “September 2015 Proxies”) to the Tilton affiliates known as the
“Proxy Grantees.”50 Like the September 2015 Amendments, the September 2015 Proxies
transferred to the Proxy Grantees the Funds’ ability to remove management or otherwise control
the Corporate Portfolio Companies through their stockholder voting rights.51

       Then, in November 2015, Tilton, on behalf of the Funds, amended the applicable Credit
Agreements governing the Funds’ loans to the Portfolio Companies (the “Credit Agreement
Amendments”). The amendments, among other things, prevented the Funds’ ability to declare
event of defaults, granted PPAS sole discretion to waive certain events of default, and required
PPAS’s consent for amendment, modification, termination, or waiver of any provision of the
Credit Agreements.52 Certain Credit Agreement Amendments also irrevocably appointed PPAS

43
     Id. ¶ 97.
44
     Id.
45
     Id. ¶ 100.
46
     Id. ¶ 101.
47
  The Class B Parties are the Class B Members of the Octaluna Entities or Patriarch VIII, Patriarch XIV,
Ark II CLO 2001-1, LLC (“Ark II”), Patriarch Partners XV, and Phoenix VIII, LLC (“Phoenix VIII”). Id.
¶ 105 n.14.
48
     Id. ¶¶ 104-08.
49
     Id. ¶¶ 105 & 108.
50
     Id. ¶ 110. The Proxy Grantees are Patriarch VIII, Patriarch XIV, and Ark II. Id.
51
     Id.
52
     Id. ¶¶ 101, 113-19.

                                                      5
                  Case 20-50534-KBO      Doc 121      Filed 06/18/21     Page 9 of 63




as agent53 and subordinated loans and securities interests of the Funds to those held by the Tilton
affiliates referred to as the “Ark Entities.”54

        Finally, in November 2017, Tilton, as manager, executed written consents (the “November
2017 Written Consents”)55 for three valuable Portfolio Companies - Global Automotive Systems,
LLC (“GAS”), Stila Styles, LLC (“Stila”), and Dura Buyer, LLC (“Dura Buyer”).56 The
November 2017 Written Consents created and issued to the Octaluna Entities new preference
interests (the “Class A Interests”).57 As holders of these interests, the Octaluna Entities were given
the sole right to remove or replace Tilton as manager of GAS, Stila, and Dura Buyer and to amend
the companies’ LLC Agreements.58 The Octaluna Entities received a preference payout five times
the amount they invested into GAS, Stila, and Dura Buyer for the Class A Interests.59

                      3.   PPMG Agreements and Phantom Equity Agreements

       In August and September 2015, Tilton caused many of the Portfolio Companies to amend
their PPMG Agreements to drastically increase the management fees (the “PPMG
Amendments”).60 Due to the September 2015 Amendments and September 2015 Proxies, the
Funds were unable to terminate the PPMG Agreements thereafter.61

        In March 2018, concurrently with the Petition Date, Tilton caused three Portfolio
Companies – GAS, Stila, and MD Helicopters, Inc. (“MD Helicopters”) – to enter into so-called
“phantom equity” agreements (the “Phantom Equity Agreements”).62 Upon a change in control,
these agreements entitled Tilton to receive cash payments from the subject Portfolio Companies
of up to 4% of any equity appreciation that occurred since she began serving as CEO or manager




53
     Id.
54
  The Ark Entities are Ark II, Ark Angels VIII, LLC (“Ark VIII”), and Ark Investment Partners II, L.P.
(“AIP”). Id. ¶ 33.
55
  In addition to the September 2015 Amendments, the September 2015 Proxies, the Credit Agreement
Amendments, and the November 2017 Written Consents, the Voting/Control Actions also include
amendments made to certain LLC Agreements (the “May 2011 Amendments”) that replaced the majority
voting requirement to remove and replace an LLC Portfolio Company manager with a unanimous voting
requirement. Id. ¶ 104 n.13.
56
     Id. ¶¶ 135-36.
57
     Id. ¶ 136.
58
     Id.
59
     Id. ¶¶ 138-40.
60
     Id. ¶¶ 120-25.
61
     Id. ¶ 126.
62
     Id. ¶ 143.

                                                  6
                  Case 20-50534-KBO         Doc 121       Filed 06/18/21     Page 10 of 63




of such company.63 The Funds allege that the Portfolio Companies subject to the Phantom Equity
Agreements were three of the most valuable and most likely to be monetized.64

                     4.      Ownership of Equity

       Finally, notwithstanding that the Funds were issued the equity in the Portfolio Companies
on account of their investments and that such issuance is reflected in various documents, including
stock certificates and LLC Agreements, Tilton asserted that the Octaluna Entities were the
beneficial owners.65 Tilton and certain of her affiliates exercised control over the equity and
received substantial value on account thereof.66

        The Funds allege that these and other actions caused repeated breaches of contractual and
fiduciary duties and stripped away their ability to repay their noteholders.67 The Funds
commenced this proceeding to seek, among other things, damages and the avoidance of the
improper transfers and obligations to repay.68

II.        APPLICABLE LEGAL STANDARD

         Federal Rule 8(a)(2), made applicable to this proceeding by Bankruptcy Rule 7008,
provides that to state a claim for relief, a pleading must contain “a short and plain statement of the
claim showing that the pleader is entitled to relief[.]”69 When reviewing a motion to dismiss under
Federal Rule 12(b)(6) challenging the sufficiency of a plaintiff’s statement of claim, a court must
“accept all factual allegations as true, construe the complaint in the light most favorable to the plaintiff,
and determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled to
relief.”70 This is a plausibility standard – it requires more than a sheer possibility that a defendant
acted unlawfully but is not akin to the probability standard.71 Rather, a plaintiff must allege
sufficient facts to nudge the claims “across the line from conceivable to plausible[.]”72

        “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed
factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’
requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

63
     Id. ¶ 144.
64
     Id. ¶ 145.
65
     Id. ¶ 86.
66
     Id. ¶¶ 86-87.
67
     Id. ¶ 9.
68
     Id.
69
     FED. R. CIV. P. 8(a).
70
   Crystallex Int’l Corp. v Petrolesos De Venezuela, S.A., 879 F.3d 79, 83 n.6 (3d Cir. 2018) (quoting F.T.C.
v. Wyndham Worldwide Corp., 799 F.3d 236, 242 (3d Cir. 2015)).
71
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2007).
72
     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                      7
                Case 20-50534-KBO         Doc 121       Filed 06/18/21     Page 11 of 63




will not do[.]”73 Therefore, “the tenet that a court must accept as true all factual allegations
contained in a complaint is inapplicable to legal conclusions.”74 Thus, a plaintiff’s threadbare
recitals of a cause of action that are only supported by conclusory statements will not suffice.75

        The United States Court of Appeals for the Third Circuit in Burtch v. Milberg Factors, Inc.
prescribed a three-step process for courts to determine the sufficiency of a complaint - first, note
the elements of the claim; second, identify the allegations that are conclusory and thus not entitled
to an assumption of truth; and third, assume the veracity of well-pleaded factual allegations and
determine the plausibility of the plaintiff’s entitlement to relief.76

        While a court may draw from “judicial experience and common sense” in considering a
motion to dismiss,77 it must only consider alleged facts that are within the scope of the court’s
review.78 The scope of what is reviewable includes the complaint, public record, and documents
that are “integral to or explicitly relied upon” by a plaintiff, such as documents attached to a
complaint and any undisputedly authentic documents upon which the claims are based.79

III.       LEGAL DISCUSSION

        The Defendants seek dismissal of each count of the Complaint, and most, for multiple
reasons. Moreover, some of the bases supporting dismissal overlap counts. For efficiency and
organization, the Court will first address the Defendants’ arguments that apply to multiple counts
of the Complaint. Then, it will address any remaining arguments for each count.80




73
  Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)) (internal citation
omitted).
74
     Iqbal, 556 U.S. at 678.
75
     Id.
76
  662 F.3d 212, 221 (3d Cir. 2011) (quoting Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir.
2010)).
77
     Iqbal, 556 U.S. at 679.
78
  Davis v. Wells Fargo, 824 F.3d 333, 341 (3d Cir. 2016); see also Schmidt v. Skolas, 770 F.3d 241, 249
(3d Cir. 2014); S. Cross Overseas Agencies, Inc. v. Wah Kong Shipping Grp., Ltd., 181 F.3d 410, 429 (3d
Cir. 1999).
79
  Tanksley v. Daniels, 902 F.3d 165, 172 (3d Cir. 2018); see also McTernan v. City of York, 577 F.3d 521,
526 (3d Cir. 2009); Davis, 824 F.3d at 341.
80
   As will become clear, the Plaintiffs raise many complex claims in the Complaint. Moreover, the
Defendants submit many arguments for the Court’s consideration in an effort to dismiss the entirety of the
Complaint. Because of the sheer number of issues raised, the parties’ briefing was often less than helpful.
Nonetheless, the Court attempted to take all arguments into account when reaching its conclusions. It
addresses herein only those arguments that raise significant concern and rejects all others.

                                                    8
              Case 20-50534-KBO              Doc 121        Filed 06/18/21        Page 12 of 63




        A.      Statute of Limitations

        The Defendants argue that claims arising from the May 2011 Amendments and the original
entry into the PPMG Agreements beginning in 200681 are untimely. The following counts are
implicated:

 COUNT               CLAIM                                          BASIS          DEFENDANT(S)
 IV    Breach of Contract                                    CMAs and Indentures Patriarch Managers
 IX    Actual Fraudulent Transfer under 11                   Voting/Control       Patriarch Managers
       U.S.C. § 544 and New York and                         Transfers            Class B Parties
       Delaware law                                                               Octaluna Entities
                                                                                  PPAS
                                                                                  Ark II
 X            Constructive Fraudulent Transfer               Voting/Control       Patriarch Managers
              under 11 U.S.C. § 544 and New                  Transfers            Class B Parties
              York and Delaware law                                               Octaluna Entities
                                                                                  Ark II
 XXVIII       Tortious Interference                          MD Helicopters, Inc. Tilton
                                                             Stockholders         PPMG
                                                             Agreement (PPMG
                                                             Agreement and
                                                             Phantom Equity
                                                             Agreement)
 XXXI         Actual Fraudulent Transfer under               PPMG Agreements      PPMG
              New York and Delaware law
 XXXII82      Constructive Fraudulent Transfer               PPMG Agreements              PPMG
              under New York and Delaware law

      The Petition Date was May 11, 2018, and the Commencement Date was March 9, 2020.
Accordingly, pursuant to sections 108(a)83 and 546(a)(1)84 of the Bankruptcy Code, the Funds’

81
  The Defendants have not moved to dismiss as untimely any claims based on the 2015 PPMG
Amendments.
82
   Claims in Counts 25, 27, 29, and 30 related to the PPMG Agreements are also implicated by the
Defendants’ statute of limitation arguments. However, the Court dismisses these claims for the reasons
discussed in Sections III.H.9-10 and, therefore, excludes these counts from this section.
83
  11 U.S.C. § 108(a) provides, in relevant part, that “[i]f applicable non-bankruptcy law . . . fixes a period
within which the debtor may commence an action, and such period has not expired before the filing of the
petition, the trustee may commence such action only before the later of – (1) the end of such period . . .; or
two years after the order for relief.”
84
  11 U.S.C. § 546(a) specifies the time by which a section 544(b)(1) claim must be brought, providing in
pertinent part that:
        An action or proceeding under section 544 . . . may not be commenced after the earlier of
        – (1) the later of – (A) 2 years after the entry of the order for relief; . . . or (2) the time the
        case is closed or dismissed.

                                                        9
                Case 20-50534-KBO           Doc 121         Filed 06/18/21      Page 13 of 63




claims will be timely so long as the applicable statute of limitations for each claim did not expire
prior to the Petition Date.

                   1.      Counts 4 and 28

        Count 4 alleges that the Patriarch Managers breached the CMAs and Indentures by, inter
alia, taking or purporting to take the May 2011 Amendments. Count 28 alleges against PPMG
and Tilton tortious interference with the MD Helicopters, Inc. Stockholders Agreement as a result
of, inter alia, MD Helicopter’s entry into its PPMG Agreement.

        Under applicable New York law,85 the statute of limitations for a breach of contract claim
is six years.86 The statute of limitations for a tortious interference claim is three years.87 The
Petition Date was approximately 7 years after the May 2011 Amendments and approximately 12
years after the date of the earliest PPMG Agreement alleged in the Complaint. Accordingly, the
claims appear barred by time. However, to avoid this result, the Funds argue that the doctrine of
equitable tolling applies. They assert that they were unable to reasonably discover the Defendants’
misconduct until the Patriarch Managers were removed from their positions of control in March
2016, approximately two years before the Petition Date.

       New York law recognizes the doctrine of equitable estoppel (not equitable tolling),88 which
“‘preclude[s] a defendant from using the statute of limitations as a defense where it is the
defendant’s affirmative wrongdoing which produced the long delay between the accrual of the
cause of action and the institution of the legal proceeding.’”89 It applies “where a plaintiff was
induced by fraud, misrepresentation, or deception to refrain from timely commencing an action.”90
“The doctrine requires proof that the defendant made an actual misrepresentation or, if a fiduciary,
concealed facts which he was required to disclose, that the plaintiff relied on the misrepresentation
and that the reliance caused plaintiff to delay bringing timely action.”91 “A plaintiff seeking to

85
     The parties do not dispute that New York law applies to these claims.
86
     See NY CPLR § 213(2).
87
  See id. § 214(4); see e.g., Ullmannglass v. Oneida, Ltd., 927 N.Y.S.2d 702, 704 (N.Y. App. Div. 2011)
(“[A] claim for tortious interference with a contract is governed by a three-year statute of limitations”).
88
   See Dowe v. Leeds Brown Law, P.C., 419 F. Supp. 3d 748, 761 n.6 (S.D.N.Y. 2019) (explaining that
while the federal doctrine of “equitable tolling” does not apply to New York causes of action, state law
“‘appears to use ‘equitable estoppel’ to cover both the circumstances where the defendant conceals from
the plaintiff the fact that he has a cause of action and where the plaintiff is aware of his cause of action, but
the defendant induces him to forego suit until after the period of limitations has expired.’” (quoting Pearl
v. City of Long Beach, 296 F.3d 76, 82 (2d Cir. 2002)). The Funds rely upon the former circumstance in
this proceeding.
89
  Dowe, 419 F. Supp. 3d at 761 (quoting Putter v. N. Shore Univ. Hosp., 858 N.E.2d 1140, 1142 (N.Y.
2006)); Gen. Stencils, Inc. v. Chiappa, 219 N.E.2d 169, 170 (N.Y. 1966) (“The principle that a wrongdoer
should not be able to take refuge behind the shield of his own wrong is a truism.”).
90
     Gleason v. Spota, 599 N.Y.S.2d 297, 298-99 (N.Y. App. Div. 1993); Dowe, 419 F. Supp. 3d at 761.
91
  Kaufman v. Cohen, 760 N.Y.S.2d 157, 167 (N.Y. App. Div. 2003); Zumpano v. Quinn, 849 N.E.2d 926,
930 (N.Y. 2006); Dowe, 419 F. Supp. 3d at 762.

                                                       10
                 Case 20-50534-KBO          Doc 121         Filed 06/18/21      Page 14 of 63




apply the doctrine of equitable estoppel must establish that subsequent and specific actions by
defendants somehow kept him or her from timely bringing suit.”92 It will not apply if a plaintiff
possesses “timely knowledge sufficient to place him or her under a duty to make inquiry and
ascertain all the relevant facts prior to the expiration of the applicable Statute of Limitations.”93

        The Court finds it premature at this stage of the proceeding to determine whether the Funds
have established the applicability of the aforementioned fact-intensive doctrine.94 Rather, the
Court must decide only whether the Complaint includes “‘sufficient factual matter’” for it to infer
that discovery may show that they could keep the claims alive.95

        The Complaint alleges that the Patriarch Managers served as the Funds’ agent and attorney
in fact until March 3, 2016 when they were replaced by an unaffiliated third party, Alvarez &
Marsal Zohar Management, LLC.96 Until then, the Funds claim that they “were unable to
meaningfully evaluate Tilton and her affiliates’ compliance with their duties and obligations . . .
particularly the Patriarch Managers” because Tilton and her affiliates controlled the flow of
information about their activities and concealed them.97 The Complaint further details the
difficulties Alvarez & Marsal Zohar Management, LLC faced even after it took over as collateral
managers to gain possession of relevant books and records.98

       Assuming the facts in the Complaint to be true, the Complaint sufficiently pleads the
equitable estoppel doctrine under New York law,99 and that the Funds were not in a position to
discover their alleged injuries until March 3, 2016 at the earliest. However, given the alleged
delayed document turnover, it is reasonable to infer that discovery may not have occurred until
later. The Defendants argue that the Funds had full knowledge of the PPMG Agreements and
consented to the May 2011 Amendments, but that is an issue for the Court to decide after
discovery. Moreover, the Defendants argue that the Funds admit in the Complaint that the

92
     Putter, 858 N.E.2d at 1142 (internal quotations omitted); Gleason, 599 N.Y.S.2d at 298.
93
     Gleason, 599 N.Y.S.2d at 299 (internal quotations omitted).
94
  Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (explaining that while generally a defendant pleads
“an affirmative defense, like the statute of limitations defense, in the answer, not on a motion to dismiss[,]”
a movant may raise a timeliness defense “by a Rule 12(b)(6) motion . . . if the time alleged in the statement
of a claim shows that the cause of action has not been brought within” the statutory period).
95
  Aversano v. Santander Bank, N.A., 828 F. App’x 109, 112 (3d Cir. 2020) (quoting Iqbal, 556 U.S. at
678).
96
     See, e.g., Compl. ¶¶ 7, 148, 153.
97
     Id. ¶¶ 7, 148.
98
     See id. ¶¶ 149-53.
99
   See, e.g., North Coast Outfitters, Ltd. v. Darling III, 24 N.Y.S.3d 92, 94 (N.Y. App. Div. 2015) (finding
triable issue of fact on the applicability of the doctrine of equitable estoppel in action of corporation against
its majority shareholder and former president); In re Watson, 778 N.Y.S.2d 658, 659–60 (N.Y. App. Div.
2004) (refusing to dismiss a minority shareholder’s claim as time-barred where a fiduciary relationship
existed and there were colorable allegations of concealment); Gen. Stencils, Inc., 219 N.E.2d at 170-71
(allowing equitable estoppel litigation where former employer sued former employee for conversion).

                                                       11
                Case 20-50534-KBO            Doc 121       Filed 06/18/21     Page 15 of 63




noteholders knew of the PPMG Agreements in 2015.100 The Funds make no such admission.
Thus, at this stage, the claims are not time barred, and the Court will deny dismissal on this basis.

                   2.      Counts 9, 10, 31, and 32

       Counts 9 and 10 relate to the Voting/Control Actions and allege against multiple
Defendants claims for actual and constructive fraudulent transfer under section 544(b) of the
Bankruptcy Code and applicable state law, including that of New York and Delaware. Count 9
alleges claims for actual fraudulent transfer whereas Count 10 alleges ones for constructive
fraudulent transfer. The Defendants argue that the Funds’ claims alleged in these counts arising
from the May 2011 Amendments are not timely.

        Section 544(b)(1)101 serves as a “vehicle” through which the Funds may, among other
things, recover their fraudulently transferred assets under a state’s fraudulent conveyance laws.102
It provides that:

                   [T]he trustee may avoid any transfer of an interest of the debtor in
                   property or any obligation incurred by the debtor that is voidable
                   under applicable law by a creditor holding an unsecured claim that
                   is allowable under section 502 of [the Bankruptcy Code] or that is
                   not allowable under section 502(e) of [the Bankruptcy Code].103

        This strong-arm provision permits a debtor-in-possession to step into the shoes of its
unsecured creditors holding state law avoidance claims and pursue such claims “on behalf of the
bankruptcy estate . . . for the benefit of the creditors.”104 If there exists no such creditor, a debtor-
in-possession may not act under section 544(b)(1). Moreover, “section 544(b)(1) confers . . . no
greater rights of avoidance than the creditor would have if the creditor were asserting invalidity on
its own behalf. Consequently, if the creditor is . . . barred from recovery because of the running
of a statute of limitations prior to the commencement of the case, the [debtor] is likewise . . .
barred.”105 Accordingly, the Funds’ fraudulent transfer claims of Counts 9 and 10 will be timely
so long as one of their creditors was entitled as of the Petition Date to assert a claim against the
Defendants under the fraudulent transfer laws of Delaware and New York.

       Under Delaware’s Uniform Fraudulent Transfer Act (the “DUFTA”),106 an actual
fraudulent transfer claim must be brought “within 4 years after the transfer was made or the

100
      See Compl. ¶ 122.
101
      Unless otherwise indicated, all statutory references are to the Bankruptcy Code.
102
      In re Truong, 285 Fed. Appx. 837, 839 (3d Cir. 2008).
103
      11 U.S.C. § 544(b)(1).
104
   Official Comm. of Unsecured Creditors of Cybergenics Corp. v. Chinery (In re Cybergenics Corp.), 226
F.3d 237, 243-44 (3d Cir. 2000).
105
      5 COLLIER ON BANKRUPTCY ¶ 544.06[3].
106
      6 DEL. C. §§ 1301-1311.

                                                      12
                Case 20-50534-KBO           Doc 121         Filed 06/18/21      Page 16 of 63




obligation was incurred or, if later, within 1 year after the transfer or obligation was or could
reasonably have been discovered by the claimant[.]”107 Constructive fraudulent transfer claims,
however, cannot be tolled and must be brought “within 4 years after the transfer was made or the
obligation was incurred[.]108 Under the applicable Article 10 of the New York Debtor and
Creditor Law (the “NY DCL”),109 claims for actual fraudulent transfers are “governed by a
limitations period of six years from the date of the alleged fraud or two years from the date of
discovery, whichever is later.”110 Similar to the DUFTA, claims for constructive fraudulent
transfer are subject to a strict statute of limitations of six years.111

        The claims alleged by the Funds in Counts 31 and 32 are also subject to the same statute
of limitations. As lenders to various Portfolio Companies or subsidiaries thereof, the Funds allege
in these counts direct claims against PPMG for actual (Count 31) and constructive (Count 32)
fraudulent transfer under Delaware and New York law for the original PPMG Agreements, the
PPMG Amendments, and the payment of certain fees paid to PPMG thereunder. The Defendants
argue that the Funds’ claims alleged in these counts arising from the original entry into the PPMG
Agreements are not timely.

        Similar to their arguments in opposition to the dismissal of Counts 4 and 28, the Funds
argue that dismissal of the challenged fraudulent transfer claims is not appropriate due to the
discovery rule. For the reasons already set forth, the Court finds that the Complaint contains facts
suggesting that the discovery rule may apply to the Funds’ actual fraudulent transfer claims in
Count 9 related to the May 2011 Amendments and Count 31 related to the original PPMG
Agreements. Accordingly, dismissal of these is premature. However, the Funds’ constructive
fraudulent transfer claims of Count 10 related to the May 2011 Amendments and Count 32 related
to the original PPMG Agreements are time barred under the strict four and six-year statute of
limitations of Delaware and New York as the subject transfers occurred more than four and six
years before the Petition Date. Accordingly, these claims must be dismissed.112

107
      Id. § 1309(1).
108
   Id. § 1309(2)-(3); see generally Burkhart v. Genworth Fin., Inc., No. 2018-0691-JRS, 2020 WL 507938
(Del. Ch. Jan 31, 2020) (explaining the application of laches and equitable tolling to the statute of limitations
for actual and constructive fraudulent transfers under DUFTA).
109
    Effective April 4, 2020, the original Article 10 of New York’s Debtor & Creditor Law, which was
enacted in 1925 and based on the Uniform Fraudulent Conveyance Act, was superseded by a newly revised
Article 10 based on the Uniform Voidable Transactions Act. The revised Article 10, which applies to
transfers made and obligations incurred on or after the April 4, 2020 effective date, materially modifies the
statute of limitations governing actual and fraudulent transfers brought under the original Article 10. See
N.Y. DEBT. & CRED. LAW § Ch. 12, art. 10, Refs & Annos (Introductory Note by James Gadsden and Alan
Kolod).
110
   Lippe v. Bairnco Corp., 225 B.R. 846, 853 (S.D.N.Y. 1998), on reargument in part, 229 B.R. 598
(S.D.N.Y. 1999), aff’’d, 99 F. App’x 274 (2d Cir. 2004) (citing NY CPLR §§ 213(8) & 203(g)).
111
      Id. (citing NY CPLR § 213(1)); accord Orr v. Kinderhill Corp., 991 F.2d 31, 35 (2d Cir. 1993).
112
    See, e.g., Forman v. Kelly Cap. (In re Nat’l Serv. Indus., Inc.), No. 14-50377, 2015 WL 3827003, at
**7-8 (Bankr. D. Del. 2015) (dismissing certain constructive fraudulent transfer claims when complaint on
its face indicated that they were barred by the applicable statute of limitations).

                                                       13
                 Case 20-50534-KBO          Doc 121    Filed 06/18/21   Page 17 of 63




            B.     Preclusion of the OC Test Claims

        The Defendants argue that the Funds’ claims premised on their alleged manipulation of the
OC Test or failure to provide accurate information concerning the Portfolio Companies (the “OC
Test Claims”) should be dismissed as precluded by a final order (the “Final SEC Order”) entered
in a 2015 administrative action (the “Action”) brought by the Securities and Exchange
Commission (“SEC”) against Tilton and the Patriarch Managers.113 That proceeding was premised
on the Investment Advisers Act of 1940 and Investment Company Act of 1940 and was ultimately
resolved in favor of Tilton and the Patriarch Managers.114 The counts implicated are:

 COUNT CLAIM                                  BASIS                          DEFENDANT(S)
 IV    Breach of Contract                     CMAs and Indentures            Patriarch Managers
 V     Tortious Interference                  Count IV Breaches of CMAs      Tilton
                                              and Indentures
 VI              Breach of Fiduciary Duty     CMAs                           Patriarch Managers
                                                                             Tilton
 VII             Aiding and Abetting          Count VI Breaches of           Tilton
                 Breach of Fiduciary Duty     Fiduciary Duty
 XIV             Unjust Enrichment            OC Test Manipulation           Patriarch Managers
                                                                             Tilton
                                                                             Octaluna Entities
 XXXIII          Unjust Enrichment            OC Test Manipulation           Octaluna Entities
                                                                             PPMG

        In Count 4, the Funds argue that the Patriarch Managers breached the CMAs and Indentures
by miscategorizing the Funds’ assets to ensure a passing OC Test result. Count 5 alleges that
Tilton tortiously interfered with the relationship between the Funds, their noteholders, and the
Patriarch Managers by causing the Patriarch Managers to manipulate the OC Test. Count 6 alleges
that Tilton and the Patriarch Managers breached fiduciary duties they owed to the Funds by
manipulating the OC Test to continue to collect fees and retain control, thereby self-dealing and
exploiting positions of power. Count 7 is pled in the alternative and alleges that, if Tilton did not
owe the Funds fiduciary duties, then she aided and abetted the Patriarch Managers’ breach of their
fiduciary duties. Count 14 alleges that Tilton, the Patriarch Managers, and the Octaluna Entities
were unjustly enriched by the manipulation of the OC Test. Finally, Count 33 is pled in the
alternative and alleges that the Octaluna Entities and PPMG were unjustly enriched by, among
other things, the breaches of the CMAs and Indentures.

        The Defendants argue that the Court should dismiss the OC Test Claims because they and
the issues presented thereby were raised by the SEC in the Action and considered and rejected in
the Final SEC Order. Specially, they assert that the SEC pursued the exact same theories of
wrongdoing that the Funds currently pursue and contend that they were resoundingly rejected. The
Funds disagree, but also oppose dismissal because they were not a party to the Action. While the

113
      Adv. D.I. 45, Ex. 21.
114
      Id.

                                                  14
                    Case 20-50534-KBO        Doc 121        Filed 06/18/21     Page 18 of 63




Defendants acknowledge that the Funds were a nonparty, they contend that the Funds were
adequately represented and thus subject to the doctrine of preclusion.

        Federal common law determines the preclusive effect of a federal-court judgment.115 The
federal common law doctrines of issue preclusion and claim preclusion, collectively referred to as
res judicata, define a judgement’s preclusive effect.116 Issue preclusion “bars repetitive litigation
of the same issue between the same parties: if two parties actually litigated an issue in a prior case,
and a court necessarily decided the issue pursuant to entry of a final judgment, then the losing
party” is unable to later relitigate the issue against the winning party in a different case.117 In
contrast, under the doctrine of claim preclusion, if a later case advances the same claim as a prior
case between the same parties, the prior case’s judgment forecloses “successive litigation of the
very same claim, whether or not relitigation of the claim raises the same issues” as the prior case.118

        Applying issue and claim preclusion to nonparties collides with the “deep-rooted historic
tradition that everyone should have his own day in court.”119 A nonparty “generally has not had a
full and fair opportunity to litigate the claims and issues settled in” a suit to which it was not a
party. However, courts have recognized that nonparty preclusion may be appropriate in some
instances.120 Notably, “a nonparty may be bound by a judgment because she was ‘adequately
represented by someone with the same interests who [wa]s a party’ to the suit.”121 “The
‘adequate representation’ exception to nonparty preclusion, in order to comport with due process,
requires either special procedures in the first suit to protect nonparties’ interests, or an
understanding by concerned parties in the first suit that it was brought in a representative
capacity.”122 Additionally, the interest of the non-party and the representative must be aligned and
notice to the non-party of the original suit may be required.123

       Accordingly, to determine as a threshold matter whether the non-party Funds are precluded
from asserting the OC Test Claims because of the Final Order, the Court must determine at a
minimum that the SEC implemented special procedures to protect the Funds’ interests in the
Action or that the SEC and the Funds understood the SEC to be acting in a representative capacity
during the Action. The Court cannot make either determination from the presented record.



115
   Taylor v. Sturgell, 553 U.S. 880, 891 (2008) (citing Semtek Int’l Inc. v. Lockheed Martin Corp., 531
U.S. 497, 507-08 (2001)).
116
      Id. at 892.
117
      Amos v. PPG Indus., Inc., 699 F.3d 448, 451 (6th Cir. 2012) (citing Sturgell, 553 U.S. at 892).
118
      New Hampshire v. Maine, 532 U.S. 742, 748 (2001).
119
      Sturgell, 553 U.S. at 892-93 (quoting Richards v. Jefferson Cty., Ala., 517 U.S. 793, 798 (1996)).
120
      Id. at 893.
121
      Id. (quoting Richards, 517 U.S. at 798).
122
   46 AM. JUR. 2D JUDGMENTS § 568 (quoting Sturgell, 553 U.S. at 880); see also Nationwide Mut. Fire
Ins. Co. v. George V. Hamilton, Inc., 571 F.3d 299, 313 (3d Cir. 2009).
123
      Sturgell, 553 U.S. at 900.

                                                       15
                 Case 20-50534-KBO            Doc 121        Filed 06/18/21      Page 19 of 63




         For the latter element, which is the element upon which the parties focus, courts have
generally looked to express allegations of the party in the first suit that reflect an intention to
represent the interests of the non-party in the second suit.124 Here, the Defendants have not pointed
to any allegations of the SEC that indicate its intention to represent the Funds and their interests in
the Action. Rather, they focus on the SEC’s advocacy on behalf of the Funds’ noteholders and
emphasize certain noteholders’ participation in the SEC’s investigation and appearance as
witnesses. However, quite obviously, the Funds are not the same parties as their noteholders.
Their relationship is limited to debtors and creditors. Furthermore, although their interests may be
aligned now, Tilton and the Patriarch Managers controlled the Funds at the time of the Action and
therefore, based upon the Complaint’s allegations, it is reasonable to conclude that the Funds were,
at best, misaligned with the noteholders and the SEC at the time of the Action and, at worse,
adverse to them. Therefore, even assuming, in arguendo, that the noteholders, as non-parties to
the Action, are bound by the Final Order, the Court does not find that the circumstances sufficiently
warrant a determination that the noteholders somehow bound the Funds.125 That would be a stretch
too far. The Defendants have cited no cases supportive of this indirect preclusion argument and
critically, the United States Supreme Court has directed that the doctrine of non-party preclusion
should be applied with scrutiny given the significant due process concerns at play.126 The
Defendants describe the concerns as “overwrought,” but the Court emphatically disagrees.127
Therefore, the Court will deny the Defendants’ request to dismiss Counts 4 through 7, 14 and 33
on the basis of preclusion.




124
   See Midwest Disability Initiative v. JANS Enters, Inc., No. 17-CV-4401, 2017 WL 6389685, at *4 (D.
Minn. Dec. 13, 2017), aff’d, 929 F.3d 603 (8th Cir. 2019) (finding that MDI understood itself to be acting
in a representative capacity for its members when the original complaint alleged injury to all disabled
individuals beyond the member-co-plaintiff and sought remedies designed to benefit all injured individuals
rather than ones that would only address the member-co-plaintiff’s specific disability); see also Yankton
Sioux Tribe v. U.S. Dep’t of Health & Human Servs., 533 F.3d 634, 641 (8th Cir. 2008) (finding that the
Sioux Tribe understood and intended to represent its individual members when it stated in its original
complaint that it brought the “complaint on its own behalf and on behalf of its individual members for
whose health, safety and welfare the Tribe is responsible.”) (internal quotation marks omitted); see also
Comm’r of Dep’t of Planning & Nat. Res. v. Century Alumina Co., LLC, No. CIV.A. 05-62, 2011 WL
6010009, at *5 (D.V.I. Nov. 30, 2011) (explaining that one indication that the DPNR understood itself to
be acting in a representative capacity was that its original complaint stated that the suit was brought “on
behalf of the Government of the United States Virgin Islands.”).
125
   See Sturgell, 553 U.S. at 894-95 (noting class actions and suits brought by trustees, guardians, and other
fiduciaries as examples of adequate representation); see also Cont’l W. Ins. Co. v. Fed. Hous. Fin. Agency,
83 F. Supp. 3d 828, 835 (S.D. Iowa 2015) (determining, based on the factual circumstances, that a party
sued in a representative capacity on behalf of a non-party where the parties had a parent-subsidiary
relationship, party sold stock to non-party to serve as a basis for its later claims, both were represented by
the same counsel, and both sued as co-plaintiffs in a different case based on the same challenged actions).
126
      Sturgell, 553 U.S. at 884 (“We disapprove the doctrine of preclusion by ‘virtual representation’ . . . .”).
127
      Id. at 884-904 (discussing the importance of a limited application of nonparty preclusion).

                                                        16
                Case 20-50534-KBO          Doc 121       Filed 06/18/21   Page 20 of 63




           C.     Viability of the Tortious Interference Claims in Light of Defendants’
                  Positions and Interests

           Counts 5, 16, 17, 26, 27, and 28 are the Funds’ tortious interference claims:

 COUNT                   CLAIM                             BASIS                 DEFENDANT(S)
 V                Tortious Interference      Breach of CMAs and Indentures      Tilton
                                             by the Patriarch Managers
 XVI              Tortious Interference      Breach of Subscription             Tilton
                                             Agreements by the Octaluna
                                             Entities
 XVII             Tortious Interference      Breach of the Indentures by the    Octaluna Entities
                                             Funds                              Tilton
 XXVI             Tortious Interference      Breach of the LLC Agreements       Octaluna Entities
                                             by Tilton (November 2017
                                             Written Consents)
 XXVII            Tortious Interference      Breach of the LLC Agreements       PPMG
                                             by Tilton (PPMG Agreements)
 XXVIII           Tortious Interference      Breach of the MD Helicopters,      Tilton
                                             Inc. Stockholders Agreement by     PPMG
                                             MD Helicopters (PPMG
                                             Agreement and Phantom Equity
                                             Agreement)

       The four elements to a tortious interference claim under New York law128 are the existence
of a contract between the plaintiff and a third party, the defendant’s knowledge of that contract,
the defendant’s intentional inducement of the third party to breach or otherwise render
performance impossible, and damages to the plaintiff.129

         In support of the dismissal of these claims, the Defendants raise two primary arguments.
First, they contend that the tortious interference claims against Tilton (Counts 5, 16, 17, and 28)
fail because she was an officer or director of the alleged breaching parties and the Funds do not
properly plead that she acted with malice to impair the Funds’ business. Second, they argue that
all of the tortious interference claims must be dismissed because the Defendants have economic
stakes in the breaching parties’ businesses and acted in furtherance of those interests.

                  1.       Tortious Interference by a Director or Officer (Counts 5, 16, 17, and
                           28)

       Generally, a corporate director, officer, or employee who acts on behalf of a corporation
and within the scope of his or her authority may not be liable for tortiously interfering with the



128
      See supra note 85.
129
      Kronos, Inc. v. AVX Corp., 612 N.E.2d 289, 292 (N.Y. 1993).

                                                    17
                Case 20-50534-KBO           Doc 121         Filed 06/18/21      Page 21 of 63




corporation’s contract with another because such individual is considered a party to the contract.130
“[T]o hold otherwise would be a dangerous doctrine, and would subject corporate officers and
directors continually to liability on corporate contracts and go far toward undermining the
limitation of liability which is one of the principal objects of corporations.”131 Nonetheless, New
York courts find exception to the general rule when an individual acts outside the scope of
authority, commits a separate tort, or pursues a personal, rather than corporate, interest.132

        The Funds acknowledge that Tilton served as manager, director, or officer of the alleged
breaching corporate entities.133 However, they submit that when Tilton took the challenged
actions, she acted outside the scope of her authority to benefit herself personally.134 In urging this
Court to dismiss the tortious interference claims against her, Tilton argues that she owned the
Funds and had no motive to harm them or their business. However, the Court cannot consider this
argument on a motion to dismiss. “The purpose of a motion to dismiss is to test the sufficiency of
a complaint, not to resolve disputed facts or decide the merits of the case.”135

        Tilton further argues that the Funds are required to plead more than that she acted for her
own personal interests. She asserts that the Funds are required and do not allege under New York’s
“enhanced pleading standard” that she acted with malice. In support of the malice requirement,
Tilton cites to Joan Hansen & Co. v. Everlast World’s Boxing Headquarters Corp., which states
that “a pleading must allege that the acts complained of, whether or not beyond the scope of the
defendant’s corporate authority, were performed with malice and were calculated to impair the

130
   DiNardo v. L&W Indus. Park of Buffalo, Inc., 425 N.Y.S.2d 704, 705 (N.Y. App. Div. 1980; Rothschild
v. World-Wide Autos. Corp., 264 N.Y.S.2d 705, 706 (N.Y. App. Div. 1965).
131
  Application of Brookside Mills, 94 N.Y.S.2d 509, 518 (N.Y. App. Div. 1950); accord Petkanas v.
Kooyman, 759 N.Y.S.2d 1, 2 (N.Y. App. Div. 2003).
132
   DiNardo, 425 N.Y.S.2d at 705 (“Generally when an officer or director acts on behalf of his corporation,
he may not be liable for inducing his corporation to violate its contractual obligations unless his activity
involves separate tortious conduct or results in personal profit.”); accord Rothschild, 264 N.Y.S.2d at 706
(“The general principle is that when an officer or director acts on behalf of a corporation and within the
scope of his authority, such director or officer ‘may not be held liable where his corporation has been
allegedly induced by him to violate its contractual obligation’ unless his activity involves separate tortious
acts.” (quoting Greyhound Corp. v. Comm. Cas Ins. Co., 19 N.Y.S.2d 239, 241 (N.Y. App. Div. 1940),
aff’d by 18 N.Y.2d 982 (N.Y. 1966)); Murtha v. Yonkers Child Care Ass’n, Inc., 383 N.E.2d 865, 915 (N.Y.
1978) (“A corporate officer who is charged with inducing the breach of contract between the corporation
and a third party is immune from liability if it appears that he is acting in good faith as an officer . . . (and
did not commit) independent torts or predatory acts directed at another.” (citing Buckley v. 112 Cent. Park
South, 136 N.Y.S.2d 233, 236 (N.Y. App. Div. 1954)); Hoag v. Chancellor, Inc., 677 N.Y.S.2d 531, 534
(N.Y. App. Div. 1998) (“To establish a corporate officer’s liability for inducing a breach of contract
between the corporation and a third party, the complaint must allege that the . . . acts were taken outside the
scope of their employment or that they personally profited from their acts.” (internal quotations omitted)).
133
      Compl. ¶¶ 20 (Patriarch Managers), 25 (Octaluna Entities), 414 (MD Helicopters).
134
      Compl. passim.
135
   Mervyn’s LLC v. Lubert-Adler Group IV, LLC (In re Mervyn's Holdings, LLC), 426 B.R. 488, 494
(Bankr. D. Del. 2010) (quoting Paul v. Intel Corp. (In re Intel Corp. Microprocessor Antitrust Litig.), 496
F.Supp.2d 404, 407 (D. Del. 2007)).

                                                       18
                Case 20-50534-KBO           Doc 121        Filed 06/18/21     Page 22 of 63




plaintiff’s business for the personal profit of the defendant.”136 Tilton also cites to Schiff v. ZM
Equity Partners, LLC, which cites and applies Hansen for the same principle.137

       The Court finds that the Funds have satisfied their pleading requirements under New York
law. The court in Hansen makes clear that when an officer or director intentionally acts to harm
the corporation in order to personally profit, they are liable:

                  It has been observed that, “where the pleading has been sustained .
                  . . the complaint has contained allegations that the acts of the
                  corporate officers were done with the motive for personal gain as
                  distinguished from gain to their corporations” . . . . The general
                  rule, as we have stated, is that an “officer or director is liable when
                  he acts for his personal, rather than the corporate interests.”138

In other words, it is not enough that a corporate officer or director simply receives a personal gain
as a result of his or her actions, the individual must act intentionally to obtain such gain:

                  The essential thing is the purpose to cause the result. If the actor
                  does not have this purpose, his conduct does not subject him to
                  liability . . . even if it has the unintended effect of deterring the third
                  person from dealing with the other. It is not necessary, however,
                  that the purpose to cause the breach of contract or failure to deal be
                  the actor’s sole or paramount purpose. It is sufficient that he designs
                  this result.139

This is consistent with a finding of malice. “Malice does not necessarily mean hatred. It may be
inferred from unjustifiable conduct. In a legal sense, it means a wrongful act, done intentionally,
without just cause of excuse.”140

136
   744 N.Y.S.2d 384, 390-91 (N.Y. App. Div. 2002) (dismissing tortious interference claim where, inter
alia, there was no allegation that the defendants sought to obtain a personal benefit).
137
    No. 19-4735, 2020 WL 5077712, at *9 (S.D.N.Y. Aug. 27, 2020) (finding a failure to allege tortious
interference where allegations were unclear whether the defendants’ “own selfish” actions were outside the
scope of his employment and performed with malice against the plaintiff).
138
      744 N.Y.S.2d at 390-91.
139
   Navarro v. Fiorita, 62 N.Y.S.2d 730, 734 (N.Y. App. Div. 1946) (quoting 4 RESTATEMENT OF TORTS §
766 (cmt. d)), aff'd, 71 N.E.2d 468; see also Petkanas, 759 N.Y.S.2d at 2 (“Generally we have construed
such a standard to require a particularized pleading of allegations that the acts of the defendant corporate
officers which resulted in the tortious interference with contract either were beyond the scope of their
employment or, if not, were motivated by their personal gain, as distinguished from gain for the corporation.
We have construed personal gain in terms that the challenged acts were undertaken ‘with malice and were
calculated to impair the plaintiff’s business for the personal profit of the [individual] defendant.’” (quoting
Hansen, 744 N.Y.S.2d at 384)).
140
    Romanych v. Liverpool & London & Globe Ins. Co., 167 N.Y.S.2d 398, 401 (N.Y. Sup. Ct. 1957)
(defining malice for purposes of an insurance coverage dispute). Although the Defendants disagree with
this definition of malice, courts applying New York law appear to have adopted it for a wide variety of

                                                      19
                Case 20-50534-KBO          Doc 121        Filed 06/18/21      Page 23 of 63




        The Complaint advances an overall theory of motive that Tilton, either herself or through
her affiliated entities, intentionally and in violation of the law took a series of actions to keep and
maintain complete control over the Funds and the Portfolio Companies and to extract as much
value as possible to the detriment of, among others, the Funds.141 This is sufficient to satisfy any
pleading requirement of malice. As such, the Court will not dismiss the claims on this basis.142

                  2.      The Economic Interest Doctrine (Counts 5, 16, 17, 26, 27, and 28)

         To defend against a claim of tortious interference, New York law permits a party to argue
“that it acted to protect its own legal or financial stake in the breaching party’s business.”143 This
is called the “economic interest doctrine.”144 For courts considering tortious interference claims,
the doctrine is part of a balance required to be struck “between two valued interests: protection of
enforceable contracts, which lends stability and predictability to parties’ dealings, and promotion
of free and robust competition in the marketplace.”145

        Courts applying the economic interest doctrine to free a stakeholder-defendant from
tortious interference liability have determined the defendant justified or excused in procuring a
breach of contract when it was done in furtherance of a right equally important to the protection
of enforceable contracts – i.e. the protection of the breaching party and by extension the
defendant’s own economic interest therein.146 Critically, a court must determine the purpose of
the stakeholder-defendant’s actions. If they are taken maliciously towards the plaintiff or to protect




claims requiring a finding of malice. See, e.g., Constellation Brands, Inc. v. Keste, LLC, No. 14-6272, 2014
WL 6065776, at *5 (W.D.N.Y. Nov. 13, 2014) (breach of contract); Caminito v. City of N.Y., 256 N.Y.S.2d
670, 681 (N.Y. Sup. Ct. 1965) (malicious prosecution); Navarro, 62 N.Y.S.2d at 733 (tortious interference);
Beardsley v. Soper, 171 N.Y.S. 1043, 1045 (N.Y. App. Div. 1918) (false imprisonment). See also Tinker
v. Colwell, 193 U.S. 473, 508 (1904) (“‘Malice, is common acceptation, means ill will against a person; but
in its legal sense it means a wrongful act, done intentionally, without just cause or excuse.’” (quoting
Bromage v. Prosser, 4 Barn. & Cress. 247, 255)).
141
      Compl. passim.
142
   Compare e.g., Navarro, 62 NY.S.2d at 65-66 (denying dismissal of tortious interference claim where it
was alleged that officer purposely converted corporate assets so that corporation could not fulfill orders and
prevent plaintiff from earning commissions under employment contract), with Scuderi v. Springer, No. 03-
2098, 2004 WL 2711048, at *2 (S.D.N.Y. Nov. 29, 2004) (dismissing tortious interference claim against
corporate officials with conclusory allegations that the defendants acted outside the scope of their authority
and received a benefit); Petkanas, 759 N.Y.S.2d at 2 (reversing lower court’s decision denying motion to
dismiss tortious interference claim, observing that the complaint “fails to allege that defendants personally
benefitted from the[ challenged] actions and that such was their motivating intent.”).
143
      White Plains Coat & Apron Co. v. Cintas Corp., 867 N.E.2d 381, 383 (N.Y. 2007).
144
      Id.
145
      Id.
146
      Felsen v. Sol Café Mfg. Corp., 249 N.E.2d 459, 461 (N.Y. 1969).

                                                     20
                Case 20-50534-KBO           Doc 121       Filed 06/18/21    Page 24 of 63




the defendant’s direct interests, then the doctrine will not apply.147 It will also not apply if the
stakeholder-defendant employs fraudulent or illegal means to protect its interests.148

        Like the analysis set forth above with respect to the tortious interference claims against
Tilton, the Court finds that the Funds sufficiently allege enough facts for their tortious interference
claims to survive dismissal even if the relevant Defendants have economic stakes in the alleged
breaching parties. The Fund theorize that Tilton and her affiliated entities designed and pursued
the challenged activities to strip control rights and other assets away from the Funds to harm them
and their stakeholders and to advance Tilton’s interests. These allegations are in stark contrast to
the circumstances of tortious interference courts have found economically justified – namely, those
where the stakeholder-defendants acted with reasonable business justification to defend the
business of the breaching-party and protect their interests therein.149 Accordingly, the Court will
not dismiss the tortious interference claims based on the economic justification doctrine.

           D.     Failure to Plead Fraudulent Transfer Claims

        The Defendants argue that the Funds’ fraudulent transfer allegations are insufficient under
the applicable pleading requirements of Federal Rules 8 and 9(b) and must be dismissed without
leave to amend. The following counts are implicated:

 COUNT                CLAIM                                        BASIS            DEFENDANT(S)
 IX    Actual Fraudulent Transfer under 11                    Voting/Control       Patriarch Managers
       U.S.C. § 544 and New York and                          Transfers            Class B Parties
       Delaware law                                                                Octaluna Entities
                                                                                   PPAS
                                                                                   Ark II
 X              Constructive Fraudulent Transfer under        Voting/Control       Patriarch Managers
                11 U.S.C. § 544 and New York and              Transfers            Class B Parties
                Delaware law                                                       Octaluna Entities
                                                                                   Ark II
 XI             Actual Fraudulent Transfer under 11           November 2017        Octaluna Entities
                U.S.C. § 548(a)(1)(A)                         Transfers
 XII            Constructive Fraudulent Transfer under        November 2017        Octaluna Entities
                11 U.S.C. § 548(a)(1)(B)                      Transfers

147
   Felsen, 249 N.E.2d at 461; Dell’s Maraschino Cherries Co. v. Shoreline Fruit Growers, Inc., 887
F.Supp.2d 459, 484 (E.D.N.Y. 2012).
148
      Felsen, 249 N.E.2d at 461; Foster v. Churchill, 665 N.E.2d 153, 156 (N.Y. 1996).
149
   See, e.g., Felsen, 249 N.E.2d at 613-14 (justification found where the interference was to protect the
breaching-corporation from the plaintiff’s mismanagement); Foster, 665 N.E.2d at 157 (justification found
when actions were taken to avoid the payment of money to protect the breaching-company on the brink of
insolvency); Am. Protein Corp. v. AB Volvo, 844 F.2d 56, 63 (2d Cir. 1988) (justification found when
actions were taken to terminate a contract that was causing the breaching-corporation to lose money), cert.
denied 488 U.S. 852 (1988); WMW Mach. Co. v. Koerber AG, 658 N.Y.S.2d 385, 401 (N.Y. App. Div.
1997) (justification found when actions were taken to end an exclusive sales contract that never yielded a
sale for the breaching corporation).

                                                     21
                 Case 20-50534-KBO            Doc 121       Filed 06/18/21     Page 25 of 63




 XIX            Actual Fraudulent Transfer under 11              CTB Election          Octaluna Entities
                U.S.C. § 544 and New York and
                Delaware law
 XX             Constructive Fraudulent Transfer under           CTB Election          Octaluna Entities
                11 U.S.C. § 544 and New York and
                Delaware law
 XXI            Actual Fraudulent Transfer under 11              CTB Election          Octaluna Entities
                U.S.C. § 548(a)(1)(A)
 XXII           Constructive Fraudulent Transfer under           CTB Election          Octaluna Entities
                11 U.S.C. § 548(a)(1)(B)
 XXXI           Actual Fraudulent Transfer under New             PPMG                  PPMG
                York and Delaware law                            Agreements
 XXXII          Constructive Fraudulent Transfer under           PPMG                  PPMG
                New York and Delaware law                        Agreements

        Federal Rule 8(a)(2), made applicable to this proceeding pursuant to Bankruptcy Rule
7008, applies to constructive fraudulent transfer claims.150 It requires that pleadings contain a
short and plain statement of a claim showing that the pleader is entitled to relief.151 While generally
the factual statements alleged in a pleading are not required to be detailed,152 a pleading “demands
more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”153 “The complaint
‘must contain either direct or inferential allegations respecting all the material elements necessary
to sustain recovery under some viable legal theory.’”154 Thus, a complaint that tenders “naked
assertions devoid of further factual enhancement[,] . . . labels and conclusions, or formulaic
recitations of the elements of a cause of action will not do.”155 However, “[a] plaintiff need not set
out in detail the facts upon which he bases his claim, so long as he gives the defendant(s) fair
notice of what the claim is and the grounds upon which it rests.”156

       For an actual fraudulent transfer claim, Federal Rule 9(b), made applicable to this
proceeding pursuant to Bankruptcy Rule 7009, imposes a heightened pleading requirement.
Specifically, it mandates that “[i]n alleging fraud . . ., a party must state with particularity the
circumstances constituting fraud[.]”157 However, “[m]alice, intent, knowledge, and other
conditions of a person’s mind may be alleged generally.”158


150
      See, e.g., Mervyn’s, 426 B.R. at 495 (collecting cases).
151
      FED. R. CIV. P. 8(a)(2).
152
      Twombly, 550 U.S. at 555.
153
      Iqbal, 556 U.S. at 678.
154
      Mervyn’s, 426 B.R. at 494.
155
      Iqbal, 556 U.S. at 678 (internal citations omitted); Twombly, 550 U.S. at 555.
156
      Mervyn’s, 426 B.R. at 495.
157
      FED. R. CIV. P. 9(b).
158
      Id.

                                                       22
                Case 20-50534-KBO           Doc 121        Filed 06/18/21    Page 26 of 63




        The Defendants rely on three primary arguments to support their theory that the Funds’
fraudulent transfer claims are insufficiently pled. First, the Funds fail to adequately allege the
transactions that they seek to avoid in Counts 9, 10, 31, and 32. Second, the Funds fail to
adequately allege insolvency for purposes of the constructive fraudulent transfer claims in Counts
10, 12, 20, 22, and 32. Third, the Funds fail to adequately allege badges of fraud for purposes of
the actual fraudulent transfer claims in Counts 9, 11, 14, 21, and 31.

                   1.      Failure to Adequately Allege the Transactions Sought to be Avoided
                           (Counts 9, 10, 31, and 32)

                           (a)     Counts 9 and 10

         Counts 9 and 10 allege claims for actual and constructive fraudulent transfer under section
544(b) of the Bankruptcy Code and the NY DCL and DUFTA for the Voting/Control Transfers
(as defined herein). The Defendants allege that these counts should be dismissed because the
Funds fail to provide each of them with adequate notice of the claims against them. More
specifically, they contend that the Funds fail to identify each individual transfer, the corresponding
transferee, and the Portfolio Company. They take issue with the Funds’ use of categories to set
forth these items.

        To adequately plead an actual fraudulent transfer claim against multiple defendants,
Federal Rule 9(b) requires that a complaint provide notice to each defendant of “the circumstances
surrounding the fraudulent conduct with which he is individually charged”159 sufficient “to allow
each defendant to prepare an effective answer or defense.”160 Similarly, while Rule 8(a)(2) applies
a less stringent pleading standard, a defendant must still receive enough notice to permit it to
understand the claims against it and the alleged legal bases therefor.161 In general, a fraudulent
transfer claim will withstand dismissal if it alleges, inter alia, the transferor, the transferee, the
amount of the transfer, and relevant date.162

         The Complaint describes four categories of transfers, their timing, and the type of
documents effectuating them – i.e. the “transfer of interests in the Zohar Funds’ property (namely,
critical governance and control rights in the equity of the Portfolio Companies) and the incurrence
of governance and control obligations)” resulting from the May 2011 Amendments (the “May
2011 Transfers”), the September 2015 Amendments and the September 2015 Proxies (the
“September 2015 Transfers”), and the November 2017 Written Consents (the “November 2017
Transfers” and, together with the May 2011 Transfers and the September 2015 Transfers, the


159
      Granite Partners, L.P. v. Bear, Stearns & Co. Inc., 17 F. Supp. 2d 275, 286 (S.D.N.Y. 1998).
160
   Tronox Inc. v. Anadarko Petroleum Corp. (In re Tronox Inc.), 429 B.R. 73, 93 (Bankr. S.D.N.Y. 2010)
(internal quotations omitted).
161
   See generally id. at 102; Argus Mgmt. Grp. v. Rider (In re CVEO Corp.), No. 03-50377, 2004 WL
2049316, at *3 (Bankr. D. Del. Sept. 13, 2004).
162
  See, e.g., JLL Consultants, Inc. v. Gothner (In re AgFeed USA, LLC), 546 B.R. 318, 337 (Bankr. D. Del.
2016).

                                                      23
                 Case 20-50534-KBO          Doc 121       Filed 06/18/21     Page 27 of 63




“Voting/Control Transfers”).163 Moreover, the Complaint details what rights were lost by each
category of transfer and at times, provides specific quotes from the relevant documents. For
instance, the Funds allege that the September 2015 Amendments and September 2015 Proxies
stripped away the Funds’ rights as members or shareholders of the Portfolio Companies to remove
Tilton from positions of control and transferred them to Tilton’s affiliated entities.164

        With respect to the transferees, the Complaint identifies for the September 2015 Transfers
and the November 2017 Transfers, the particular groups of relevant transferee-Defendants and the
particular groups of involved Portfolio Companies. Transferees of the September 2015
Amendments are the Class B Parties.165 The Proxy Grantees received the September 2015
Proxies.166 The Octaluna Entities are the subject transferees of the November 2017 Transfers.167
The Complaint alleges that the LLC Portfolio Companies were the subject of the September 2015
Amendments168 and that the Corporate Portfolio Companies were the subject of the September
2015 Proxies.169 The name of each Portfolio Company is listed on Annex A to the Complaint
along with a business description and ownership detail. With respect to the November 2017
Transfers, three Portfolio Companies are identified.170 When read as a whole, this information
sufficiently apprises each Defendant of most claims against it so that answers and defenses may
be formulated.

        The exceptions are the Funds’ claims in Count 9 against PPAS and the claims in Counts 9
and 10 with respect to the May 2011 Transfers. No information is provided regarding the transfers
received by PPAS. Moreover, the Complaint provides no information regarding the transferee-
Defendants of the May 2011 Transfers.171 It only generally alleges that certain of the LLC
Portfolio Companies’ LLC Agreements were the subject of the May 2011 Amendments but fails
to identify the subject LLC Portfolio Companies save perhaps two.172 More specificity is required
for these claims so that the particular Defendants are given fair notice. With respect to the
remainder of the fraudulent transfer claims, the Court is confident based on its experience in
overseeing the Funds’ bankruptcy cases and adjudicating the multitude of disputes between the
parties stemming from their pre- and post-petition relationships that the Defendants fully
understand the claims despite the use of categories to appropriately organize the complex claims
involving a web of affiliated Defendants, 40 Portfolio Companies, and a significant scope of

163
      See Compl. ¶ 241; see also id. ¶¶ 241-43.
164
      See id. ¶¶ 104-12.
165
      See id. ¶¶ 105, 242, & n.14.
166
      See id. ¶¶ 110, 242.
167
      See id. ¶¶ 24, 136-40.
168
      See id. ¶ 104.
169
      See id. ¶ 110.
170
      See id. ¶¶ 136-40.
171
    See id. ¶¶ 241 & n.13. While the Funds allege in the Complaint that all Voting/Control Transfers were
ultimately to and for the benefit of Tilton, see id. ¶¶ 244, 252, she is not a Defendant for Counts 9 and 10.
172
      Id.

                                                     24
                 Case 20-50534-KBO         Doc 121      Filed 06/18/21    Page 28 of 63




contracts and other documents, which often mimic one another across Portfolio Companies.
Requiring the Defendants to amend the Complaint to list every individual Voting/Control Transfer
(i.e. the particular amendment, proxy, or consent, the corresponding Portfolio Company, and
relevant Defendant) would be a pointless and inefficient endeavor.

         While the Court will grant the Motion to Dismiss with respect to the claims in Count 9
against PPAS and the claims in Count 9 related to the May 2011 Transfers on the grounds that
they are insufficiently pled, it will grant the Funds leave to amend the Complaint to provide further
detail.173 Under Federal Rule 15(a)(2), made applicable to these proceedings by Bankruptcy Rule
7015, the Funds may amend with the Court’s permission. As directed by that rule, “the court
should freely give leave when justice so requires.”174 Factors courts consider when deciding
whether amendment is inappropriate are “(1) whether the amendment has been unduly delayed;
(2) whether the amendment would unfairly prejudice the non-moving party; (3) whether the
amendment is brought for some improper purpose; and (4) whether the amendment is futile.”175
There are no circumstances presented preventing the Court from granting leave to amend.

                            (b)     Counts 31 and 32

        Counts 31 and 32 allege against PPMG claims for actual and constructive fraudulent
transfer under the NY DCL and DUFTA for, among other things, fees paid to PPMG by various
Portfolio Companies under the PPMG Agreements (the “PPMG Fees”).176 Annex B sets forth the
PPMG Fees known to the Funds and the relevant transferor Portfolio Company.177 However, the
Funds reserve the right to add additional payments made to PPMG once identified (the
“Unidentified Transfers”).178 PPMG moves to dismiss the Complaint with respect to the
Unidentified Transfers as insufficiently pled. The Court will deny this relief as moot. The Funds
acknowledge that the Unidentified Transfers are not currently the subject of Counts 31 and 32.
Rather, they reserve the right to seek to amend the Complaint following the completion of
discovery to add the Unidentified Transfers to Counts 31 and 32.179




173
   Although the Court has found that the Funds’ claims in Count 10 related to the May 2011 Transfers are
also insufficiently pled, it need not dismiss these claims on this basis given that the Court has already
dismissed the claims as time barred. See Section III A.2.
174
      FED. R. CIV. P. 15(a)(2).
175
    Butamax Advanced Biofuels LLC v. Gevo, Inc., No. 11-54-SLR, 2013 WL 571801, at *1 (D. Del. Feb.
13, 2013) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).
176
      Compl. ¶ 456.
177
      Id. ¶ 456 n.23.
178
      Id.
179
      See Adv. D.I. 59 ¶ 41 n.41.

                                                   25
                   Case 20-50534-KBO        Doc 121       Filed 06/18/21      Page 29 of 63




                     2.     Failure to Adequately Allege Insolvency (Counts 10, 12, 20, 22, and
                            32)

        Counts 10, 12, 20, 22, and 32 are the Funds’ constructive fraudulent transfer claims under
either section 548(a)(1)(B) (Counts 12 and 22) or section 544(b) and the NY DCL and DUFTA
(Counts 10, 20, and 32). Insolvency is a required element for these claims.180

        In support of dismissal under Federal Rule 8(a)(2), the Defendants argue that the Funds
merely recite the conclusory statutory definition of insolvency and fail to provide sufficient facts
to support such a legal conclusion given that the transfers the Funds seek to avoid stretch back a
decade and span dozens of Portfolio Companies. The Court cannot agree. While the Complaint
includes conclusory allegations that the avoidable transfers were made either when the Funds or,
as relevant to Count 32, the Portfolio Companies were insolvent, had unreasonably small capital,
or incurred debts beyond their ability to pay,181 the Funds also allege sufficient facts in support.

        Specifically, the Funds allege that the Portfolio Companies were distressed businesses from
the inception of the Funds’ involvement.182 As may be inferred from the Funds’ allegations, the
solvency of the Funds is dependent on the performance or financial wherewithal of the Portfolio
Companies and their ability to satisfy their debt obligations to the Funds and to (hopefully) create
future equity value when rehabilitated.183 While the Funds admit that an unspecified number of
Portfolio Companies were able to be stabilized, they allege that a number of them were unable to
be turned-around, having to declare bankruptcy or simply shutter.184 Moreover, they describe the
failure of many Portfolio Companies to pay the Funds stated interest amounts.185 They also
describe their eventual defaults in 2019.186 Indeed, multiple claims of the Funds rest on allegations
that Tilton manipulated the OC Test to hide the failing financial performance, creditworthiness,
and health of the Portfolio Companies throughout her tenure of control.187 Ultimately, the
Complaint describes as illustrative examples numerous Portfolio Companies that were unable to


180
      See 11 U.S.C. § 548(a)(1)(B)(ii)(I)-(III); 6 Del C. § 1304(a)(2); N.Y. DEBT. & CRED. LAW § 273(a)(2).
181
   Compl. ¶¶ 255, 268, 341; see also id. ¶ 326 (alleging that the CTB Election was made either when the
Funds were insolvent, so as to render the Funds insolvent, so as to leave the Funds with unreasonably small
capital, or when the Funds had incurred debts beyond their ability to pay); id. ¶ 467 (alleging with respect
to Count 32 that “each of the Portfolio Companies has been in a precarious financial condition at all relevant
times. At the time that the PPMG Agreements were executed in 2010 and 2011 and at the time of the
amendments in 2015, the Portfolio Companies had incurred debts beyond their ability to pay, as evidenced
by the ultimate defaults to the Zohar Funds in 2019, were insolvent at the time of entry into the PPMG
Agreements, and had unreasonably small capital for the businesses that they were engaged in.”).
182
      Id. ¶¶ 41, 52, 70, 74, 91.
183
      Id. ¶¶ 40-44, 47, 52, 73.
184
      Id. ¶¶ 90, 92, 93.
185
      Id. ¶ 94.
186
      Id. ¶ 467.
187
      Id. ¶¶ 88-98

                                                     26
                 Case 20-50534-KBO              Doc 121    Filed 06/18/21     Page 30 of 63




satisfy their obligations to the Funds,188 and the Funds’ default on their own repayment
obligations.189 Moreover, the Court is able to take judicial notice of the monetizations of the
Portfolio Companies it has overseen during the Funds’ bankruptcy proceedings, many of which
did not yield sufficient amounts to repay the Funds’ loans.

         Taken as a whole, the Funds allege sufficient facts to demonstrate the insolvency criteria
for all relevant timeframes for purposes of pleading. Insolvency is a fact-intensive inquiry and
precise calculations are not needed for this stage.190 Discovery will yield more answers on this
topic. Accordingly, the Court will deny the Defendants’ request to dismiss Counts 10, 12, 20, 22,
and 32 on the basis that the Funds did not adequately pled insolvency.

                    3.      Failure to Adequately Allege Badges of Fraud (Counts 9, 11, 19, 21,
                            and 31)

        Counts 9, 11, 19, 21, and 31 are the Funds’ actual fraudulent transfer claims under either
section 548(a)(1)(A) (Counts 11 and 21) or section 544(b) and the NY DCL and DUFTA (Counts
9, 19, and 31). As already explained, Rule 9(b) mandates heightened pleading. “Because direct
evidence of fraudulent intent is often unavailable, courts usually rely on circumstantial evidence
to infer fraudulent intent.”191 That evidence, referred to as “badges of fraud”, includes:

                    (1) the relationship between the debtor and the transferee; (2)
                    consideration for the conveyance; (3) insolvency or indebtedness of
                    the debtors; (4) how much of the debtor’s estate was transferred; (5)
                    reservation of benefits, control or dominion by the debtor over the
                    property transferred; and (6) secrecy or concealment of the
                    transaction.192

The Court is not limited to examining only these factors but may impute fraudulent intent where
more than one of them is present. As observed by the court in Official Comm. of Unsecured
Creditors of Fedders N. Am., Inc. v. Goldman Sachs Credit Partners L.P. (In re Fedders N. Am.,
Inc.):

                    [t]he presence or absence of any single badge of fraud is not
                    conclusive. “The proper inquiry is whether the badges of fraud are
                    present, not whether some factors are absent. Although the presence
                    of a single factor, i.e. badge of fraud, may cast suspicion on the
                    transferor’s intent, the confluence of several in one transaction


188
      Id. ¶¶ 76, 79, 81, 92, 93.
189
      Id. ¶¶ 59, 99, 100, 113, 120, 246, 261.
190
      Zazzali v. Mott (In re DBSI, Inc.), 445 B.R. 344, 349 (Bankr. D. Del. 2011).
191
   Official Comm. of Unsecured Creditors of Fedders N. Am., Inc. v. Goldman Sachs Credit Partners L.P.
(In re Fedders N. Am., Inc.), 405 B.R. 527, 545 (Bankr. D. Del.2009).
192
      Id.

                                                      27
                Case 20-50534-KBO            Doc 121        Filed 06/18/21     Page 31 of 63




                   generally provides conclusive evidence of an actual intent to
                   defraud.”193

        There is no dispute that the Funds allege numerous badges of fraud throughout the
Complaint. They include an insider relationship between all relevant parties, retention of control
of transferred property, either insufficient or no consideration for the challenged transfers, and
insolvency.194 Moreover, the Complaint’s allegations advance an overall theory of motive that
Tilton, either herself or through her affiliated entities, took a series of actions to keep and maintain
complete control over the Funds and the Portfolio Companies and to extract as much value as
possible from the Portfolio Companies for herself and affiliates to the detriment of the Funds and
their noteholders.195 These allegations are sufficient to withstand dismissal.196

        Notwithstanding, the Defendants move to dismiss because they assert that the Funds’ “view
of the facts defies economic reason and does not yield a reasonable inference of fraudulent
intent.”197 More specifically, the Defendants argue that “[g]iven the circumstances . . ., it is far
more likely that Ms. Tilton’s actions were entirely consistent with a strategy of protecting the
Portfolio Companies, preventing disastrous fire sales that would have harmed the Zohar Funds,
and maintaining a strategy that would benefit all stakeholders . . . .”198 The Defendants then point
the Court to contracts and other facts and theories that they contend support their theory and erode
any inferences of fraudulent intent the Court could make from the Funds’ alleged badges of
fraud.199 However, consideration of these arguments at this initial stage is not appropriate given
the strong inferences created by the Complaint’s allegations.200 Accordingly, the Court will not
dismiss Counts 9, 11, 19, 21, and 31 on the ground that badges of fraud were insufficiently pled.

                   4.       Failure to Allege Creditor Status (Counts 31 and 32)

        As noted, Counts 31 and 32 allege against PPMG claims for actual and constructive
fraudulent transfer under the NY DCL and DUFTA on account of PPMG Fees made by the
Portfolio Companies.201 Annex B sets forth the known transferred PPMG Fees and the relevant



193
      Id. (quoting Dobin v. Hill (In re Hill), 342 B.R. 183, 199 (Bankr. D. Del. 2006)).
194
      Compl. passim.
195
      Id.
196
   Tronox, 329 B.R. at 95 (“The existence of several badges of fraud can constitute clear and convincing
evidence of actual intent.” (internal quotations omitted)). Compare Fedders, 405 B.R. at 545 (determining
plaintiff failed to state a claim after alleging a single badge of fraud), with Forman, No. 14-50377, 2015
WL 3827003, at *5 (refusing to dismiss complaint when trustee alleged three badges of fraud).
197
      Adv. D.I. 44 ¶ 124.
198
      Adv. D.I. 95 ¶ 37.
199
      See, e.g., Adv. D.I. 44 ¶¶ 125-26; Adv. D.I. 95 ¶¶ 38-52.
200
      See supra note 135 and accompanying text.
201
      Compl. ¶ 456.

                                                       28
                  Case 20-50534-KBO        Doc 121        Filed 06/18/21     Page 32 of 63




transferor Portfolio Company.202 Included therein are multiple PPMG Fees by Stila. The
Defendants move to dismiss any claims of the Funds based upon these transfers.

        Although the Funds bring Counts 31 and 32 as creditors of the relevant Portfolio
Companies and, in particular, as a creditor of Stila resulting from revolving credit and term
loans,203 the Defendants highlight that the Funds admit in the Complaint that “[b]y January 2016,
Stila had fully repaid its term loan . . . and terminated its revolving credit commitment from the
Zohar Funds[.]”204 The Complaint is clear that “full realization has yet to occur on the Zohar
Funds’ interests in Stila” but there are no allegations that the Funds are creditors of Stila.205 The
Funds offer no opposition or further explanation on this issue and, accordingly, the Court will grant
dismissal of the claims in Counts 31 and 32, with permission to amend the Complaint as
appropriate, to the extent that they seek to challenge any PPMG Fees made by Stila.206

            E.      Duplicative Tort and Quasi-Tort Claims

        The Defendants argue that the Funds’ unjust enrichment and breach of fiduciary duty
claims must be dismissed because there are valid and enforceable contracts governing the parties’
relationships serving as the basis for breach of contract claims arising from the same challenged
actions. The following counts are implicated:

 COUNT         CLAIM                                    BASIS                      DEFENDANT(S)
 VI    Breach of Fiduciary                    Voting/Control Actions, OC         Patriarch Managers
       Duties Owed in Collateral              Test Manipulation                  Tilton
       Management
 VII   Aiding and Abetting                    Voting/Control Actions, OC         Tilton
       Breach of Fiduciary Duty               Test Manipulation
 XIII  Unjust Enrichment                      Voting/Control Actions             Ark Entities
                                                                                 Octaluna Entities
                                                                                 PPAS
                                                                                 PPMG
                                                                                 Tilton
 XIV              Unjust Enrichment           OC Test Manipulation               Patriarch Managers
                                                                                 Octaluna Entities
                                                                                 Tilton

202
      Id. ¶ 456 n. 23.
203
      Id. ¶ 81.
204
      Id.
205
    Id.; see also id. ¶ 453, 463 (listing the Portfolio Companies to which the Funds are lenders and failing
to include Stila).
206
   See, e.g., ADM Assocs., Inc. v. Grease ‘N Go, Inc., 905 F. Supp. 79, 90 (E.D.N.Y. 1995) (“[U]nder New
York law, to recover under the DCL and attack a transaction as being fraudulent, plaintiffs must first
establish that they occupy the status of creditor.”); In re Wickes Tr., No. 2515-VCS, 2008 WL 4698477, at
*7 (Del. Ch. Oct. 16, 2008) (“Thus, in order to have a fraudulent transfer claim, one must first have a valid
claim against the person . . . alleged to have fraudulently made the transfer.”).

                                                     29
                 Case 20-50534-KBO          Doc 121        Filed 06/18/21    Page 33 of 63




 XXIV            Unjust Enrichment             Tax Dividends                     Octaluna Entities
                                                                                 Tilton
 XXXIII          Unjust Enrichment             November 2017 Written             Octaluna Entities
                                               Consents, PPMG                    PPMG
                                               Agreements, Phantom Equity
                                               Agreements

        Counts 4 and 25 are two of the Funds’ breach of contract counts. Count 4 seeks a finding
that the Patriarch Managers breached express or implied terms of the CMAs and Indentures as a
result of the Voting/Control Actions, manipulations of the OC Tests, and concealment of the
financial condition of the Portfolio Companies. Count 25 seeks a finding that Tilton breached the
LLC Agreements of the LLC Portfolio Companies as a result of the November 2017 Written
Consents, the PPMG Agreements, and the Phantom Equity Agreements.

            The Court will separately address each set of alleged duplicative claims.

                   1.      The Unjust Enrichment Claims (Counts 13, 14, 24, and 33)

        The Defendants argue that the Funds’ unjust enrichment claims in Counts 13, 14, 24, and
33 are duplicative of the breach of contract claims in both Counts 4 and 25. The parties contend
that either New York or Delaware law apply to the unjust enrichment claims. Under New York
law, a claim for unjust enrichment is a claim “sounding in quasi contract[.]”207 “The existence of
a valid and enforceable written contract governing a particular subject matter ordinarily precludes
recovery in quasi contract for events arising out of the same subject matter.”208 Where there is a
valid, written agreement and its scope clearly covers the dispute between the parties, a plaintiff is
limited to recovery of damages on the contract and may not pursue those based on an alleged quasi
contract.209 Delaware law mirrors that of New York. Indeed, Delaware courts “routinely” dismiss
unjust enrichment claims if “premised on an ‘express, enforceable contract that controls the
parties’ relationship’ because damages [are] an available remedy at law for breach of contract.”210
If “there is doubt surrounding the enforceability or the existence of the contract[,]” then dismissal
is not appropriate.211

207
      Clark-Fitzpatrick, Inc. v. Long Island R. Co., 516 N.E.2d 190, 194 (N.Y. 1987).
208
      Id.
209
   Id.; see also Bettan v. GEICO Gen. Ins. Co., 745 N.Y.S.2d 545, 546 (N.Y. App. Div. 2002) (dismissing
unjust enrichment claim as duplicative of breach of contract claim “because both causes of action [sought]
damages for events arising from the same subject matter that is governed by an enforceable contract.”).
210
   Stone & Paper Invs., LLC v. Blanch, No. 2018-0394, 2020 WL 3496694, at *12 (Del. Ch. June 29, 2020)
(quoting Veloric v. J.G. Wentworth, Inc., 2014 WL 4639217, at *19 (Del. Ch. Sept. 18, 2014)); see also
Albert v. Alex. Brown Mgmt. Servs., Inc., Nos. 762-N & 763-N, 2005 WL 2130607, at *8 (Del. Ch. Aug.
26, 2005) (“Courts generally dismiss claims for quantum meruit on the pleadings when it is clear from the
face of the complaint that there exists an express contract that controls.”).
211
   Albert, Nos. 762-N & 763-N, 2005 WL 2130607, at *8; see also iBio, Inc. v. Fraunhofer USA Inc., No.
10256-VCF, 2020 WL 5745541, at *11 (Del. Ch. Sept. 25, 2020) (“Courts developed unjust enrichment as
a theory of recovery to remedy the absence of a formal contract.”).

                                                      30
                   Case 20-50534-KBO       Doc 121        Filed 06/18/21     Page 34 of 63




        As an initial matter, Count 24 is an unjust enrichment claim against Tilton and the Octaluna
Entities premised on their receipt of tax dividends that allegedly should have been paid to the
Funds. Neither Count 4 nor Count 25 is premised on this action, and accordingly, the Court will
not dismiss Count 24 as duplicative.

        The remaining unjust enrichment claims are premised on the same conduct as Counts 4
and 25. Counts 13 and 14 are premised on the Voting/Control Actions and alleged manipulation
of the OC Tests challenged in Count 4. Count 33 is premised on the November 2017 Written
Consents, the PPMG Agreements and the Phantom Equity Agreements challenged in Count 25.
However, as indicated by the previous chart, but for the unjust enrichment claim alleged in Count
13 against Tilton related to the November 2017 Written Consents and the unjust enrichment claim
alleged in Count 14 against the Patriarch Managers, the remaining claims in Counts 13, 14, and 33
are alleged against Defendants different than those of Counts 4 and 25. Accordingly, these claims
are not duplicative and will not be dismissed.212

        The unjust enrichment claim alleged in Count 14 against the Patriarch Managers rests upon
the same allegations of OC Test manipulation asserted in Count 4.213 Moreover, it alleges that
the Patriarch Managers’ actions violated the Indentures,214 just like the allegations of Count 4,
which allege that their actions violated the Indentures (and the CMAs).215 Despite the Funds’
argument to the contrary, the Patriarch Managers do not contest that the CMAs and Indentures are
valid and enforceable agreements governing the relationship between themselves and the Funds.216
Therefore, because the Funds have pursued a remedy against the Patriarch Managers under the
Indentures and CMAs in Count 4 for the same conduct complained of in Count 14 and have not
identified any other independent basis for such claim, it must be dismissed.

        The remaining unjust enrichment claim alleged in Count 13 against Tilton relates to the
Patriarch Managers’ breach of the CMAs and Indentures as a result of the November 2017 Written
Consents. Tilton is accused in Count 25 of breaching the Portfolio Companies’ LLC Agreements
as a result of same written consents. Count 13 is not duplicative given the different contracts at
issue and alleged breaching party. Accordingly, the Court will not dismiss the claim.217


212
   If the Funds ultimately prevail in obtaining a judgment against one or more of the Defendants on their
breach of contract and unjust enrichment claims, the scope of remedies may ultimately need to be tailored
to avoid an excessive recovery.
213
   Compare Compl. ¶ 201 (“The Patriarch Managers knowingly and intentionally breached the CMAs by
incorrectly categorizing the Zohar Funds’ assets using higher quality categorizations than were warranted,
resulting in inflated principal balances being used as part of the OC Test in violation of the Indentures.”),
with id. ¶ 279 (“Tilton and the Patriarch Managers manipulated the OC Test by incorrectly categorizing the
Zohar Funds’ assets and inflating the principal balances used in the OC Test in violation of the
Indentures.”).
214
      Id. ¶ 279.
215
      Id. ¶¶ 197-202.
216
      See Adv. D.I. 95 ¶ 91.
217
      See supra note 212.

                                                     31
                Case 20-50534-KBO        Doc 121      Filed 06/18/21   Page 35 of 63




                   2.      Breach of Fiduciary Duty Claims (Counts 6 and 7)

        The Defendants argue that the Funds’ breach of fiduciary duty claims in Counts 6 and 7
are duplicative of the breach of contract claims in Count 4. Count 6 alleges breach of fiduciary
duty against the Patriarch Managers and Tilton for manipulating the OC Test, wrongfully
consenting on behalf of the Funds to the Voting/Control Actions, and permitting or authorizing
the distribution or transfer of valuable rights and interests, and the proceeds of debt and equity,
held or owned by the Funds to the Defendants and their affiliates. Count 7 is alleged against Tilton
for aiding and abetting these breaches of fiduciary duty to the extent that the Court does not
ultimately find Tilton owed fiduciary duties under Count 6.

        Both parties rely upon Delaware law for their positions on dismissal of these claims as
duplicative. The Funds argue that dismissal is not appropriate because they are permitted to plead
claims in the alternative. Generally, “[u]nder Delaware law, if the contract claim addresses the
alleged wrongdoing . . . , ‘any fiduciary duty claim arising out of the same conduct is
superfluous.’”218 This policy is in place to protect “the primacy of contract law over fiduciary law
in matters involving . . . contractual rights and obligations.”219 There is a narrow exception,
however, that allows fiduciary duty claims to survive if “‘there is an independent basis for the
fiduciary duty claims apart from the contractual claims, even if both are related to the same or
similar conduct.’”220 To determine whether there is an independent basis for fiduciary claims
arising from the same general events, the Court inquires whether the fiduciary duty claims
“‘depend on additional facts as well, are broader in scope, and involve different considerations in
terms of a potential remedy.’”221

        With respect to the claims in Counts 6 and 7 alleged against Tilton, the Court disagrees
that they are duplicative of the claims in Count 4 because, among other thing, the claims in Count
4 are alleged solely against the Patriarch Managers. With respect to the claims in Count 6 alleged
against the Patriarch Managers, the Court agrees that they are duplicative of those alleged in Count
4 to the extent that they rely upon duties set forth in the Indentures and CMAs. However, the
Funds also allege that the Patriarch Managers, as investment advisers, owed fiduciary duties of
care and loyalty to the Funds that arose from common law and statute.222 To the extent that claims
in Count 6 rely upon this theory, they are not duplicative of Count 4 and will not be dismissed.




218
   Grayson v. Imagination Station, Inc., No. 5051-CC, 2010 WL 3221951, at *6 (Del. Ch. Aug. 16, 2010)
(quoting Gale v. Bershad, No. 15714, 1998 WL 118022, at *5 (Del. Ch. Mar.4, 1998)).
219
      Id.
220
  Id. (quoting PT China LLC v. PT Korea LLC, No. 4456–VCN, 2010 WL 761145, at *7 (Del. Ch. Feb.26,
2010)).
221
   Renco Grp., Inc. v. MacAndrews AMG Holdings LLC, No. 7668, 2015 WL 394011, at *7 (Del. Ch. Jan.
29, 2015) (quoting AM Gen. Holdings. LLC v. Renco Grp., Inc., No. 7639, 2013 WL 5863010, at *10 (Del.
Ch. Oct. 31, 2013)).
222
      See, e.g., Compl. ¶¶ 69, 218.

                                                 32
                   Case 20-50534-KBO       Doc 121         Filed 06/18/21   Page 36 of 63




            F.       Viability of Claims Arising From the “Check the Box” Election

         The Funds allege in the Complaint that prior to 2016, they were structured for United States
income tax purposes as disregarded entities or partnerships.223 As a result, their income ultimately
flowed up to Tilton through several pass-through or disregarded entities owned and directed by
her.224 The Funds were not taxed on any interest, dividends, or distributions received on account
of their investments in the Portfolio Companies.225 Nor were they taxed when the Companies were
sold. According to the Funds, this disregarded status was central to their structure and credit
ratings and critical to their investors.226

        The Funds status changed in 2016 when Tilton (through the Octaluna Entities) made an
election, commonly known as “check the box”, for the Funds to be taxed as corporations (the
“CTB Election”).227 The CTB Election caused the Funds to be responsible for tax on their income
and on any gains realized from a Portfolio Company sale or loan repayment.228 Moreover, as a
result of the CTB Election, the Funds allege that they are not entitled to offset any gains from
losses that were generated pre-CTB Election by the Portfolio Companies or the Funds and that
were collected by Tilton as the ultimate taxpayer pre-CTB Election.229

            The CTB Election serves as the foundation for eight counts of the Complaint:

 COUNT              CLAIM                                  BASIS                DEFENDANT(S)
 XV    Breach of the Subscription                      CTB Election          Octaluna Entities
       Agreements
 XVI   Tortious Interference                           CTB Election          Tilton
                                                       (Subscription
                                                       Agreement)
 XVII              Tortious Interference               CTB Election          Octaluna Entities
                                                       (Indenture)           Tilton
 XIX               Actual Fraudulent Transfer under    CTB Election          Octaluna Entities
                   11 U.S.C. § 544 and New York
                   and Delaware law
 XX                Constructive Fraudulent Transfer    CTB Election          Octaluna Entities
                   under 11 U.S.C. § 544 and New
                   York and Delaware law
 XXI               Actual Fraudulent Transfer under    CTB Election          Octaluna Entities
                   11 U.S.C. § 548(a)(1)(A)

223
      Id. ¶ 128.
224
      Id.
225
      Id. ¶ 129.
226
      Id. ¶¶ 128-31.
227
      Id. ¶¶ 131, 292.
228
      Id. ¶ 132.
229
      Id. ¶¶ 129 & 133.

                                                      33
                 Case 20-50534-KBO           Doc 121        Filed 06/18/21     Page 37 of 63




 XXII            Constructive Fraudulent Transfer         CTB Election           Octaluna Entities
                 under 11 U.S.C. § 548(a)(1)(B)
 XXIII           Permanent Injunction                     CTB Election           Octaluna Entities
                                                                                 Tilton

       The Defendants move to dismiss each of these counts for various reasons, most
overlapping. The Court will discuss the common bases in this section of the Opinion and the
remainder in the section addressing individual claim issues.

                    1.        Lack of Standing (Counts 15, 16, 17, 19, 20, 21, 22, and 23)

        The Defendants seek dismissal of all claims arising from the CTB Election because they
contend that the Funds fail to allege an injury as a result of the CTB Election that is not speculative.
More specifically, the Defendants claim that the Funds do not allege that they suffered an actual
incurrence of tax liabilities as a result of the CTB Election but rather a future, possible incurrence
when the Portfolio Companies are sold. Accordingly, they seek this Court’s dismissal of the claims
as unripe. The Funds oppose dismissal, arguing that they allege a suffered harm as a result of the
Defendants’ conduct. Specifically, the Funds are now taxable entities for United States tax
purposes. The Court agrees with the Funds.

        To establish Article III standing,230 the Funds must “have suffered an ‘injury in fact’, that
is “fairly traceable to the challenged conduct of the [D]efendant[s]”, and that is likely to “be
redressed by a favorable judicial decision.”231 An “injury in fact” is “an invasion of a legally
protected interest which is (a) concrete and particularized” and “(b) ‘actual or imminent, not
‘conjectural’ or ‘hypothetical’”[.]”232 “At the pleading stage, general factual allegations of injury
resulting from the defendants’ conduct may suffice, for . . . [the Court must] presume that general
allegations embrace those specific facts that are necessary to support the claim.”233

        The Funds identify in the Complaint the particular injury that they have suffered due to the
CTB Election – i.e. they are no longer disregarded entities and now subject to tax liability.
Moreover, the Funds allege that they suffered damages as a result234 and will continue to suffer
damages as interest on their loans is collected, loans are repaid, and their equity interests are
sold.235 This allegation of future harm is not “too speculative for Article III purposes[.]”236 Indeed,

230
      U.S. CONST., ART. III, § 2 (limiting the jurisdiction of federal courts to “Cases” and “Controversies”).
231
      Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (internal quotations omitted).
232
      Id. at 560 (quoting Whitmore v. Arkansas, 495 U.S. 149, 155 (1990)).
233
      Id. at 561 (quoting Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 889 (1990)).
234
   Compl. ¶¶ 294, 302, 308, 315, 323, 331, & 338. Moreover, the Court can take judicial notice of the
Funds’ need to obtain tax compliance and consulting services as a result of the CTB Election and their
payment of fees and expenses in connection therewith. See, e.g., Case No. 18-10512, D.I. 1958, 2017,
2141, 2172, 2264, 2364, 2374, 2384, 2438, 2455, 2485, 2563, 2600.
235
      See, e.g., id. ¶ 132.
236
      Clapper v. Amnesty Intern. USA, 568 U.S. 398, 409 (2013).

                                                       34
                 Case 20-50534-KBO          Doc 121        Filed 06/18/21      Page 38 of 63




the Funds are not “require[d] to demonstrate that it is literally certain that the harms they identify
will come about.”237 Rather, a “‘substantial risk’ that the harm will occur” is sufficient.238 Such
risk exists here given, among other things, the ongoing monetization process of the Portfolio
Companies and the requirements of such companies to satisfy their ongoing interest obligations.

        The Defendants cite cases in support of the proposition that “the mere possibility of future
tax liability, or any associated penalties imposed by the IRS, is insufficient to establish standing to
sue in federal court.”239 However, the cases cited and those upon which they rely are
distinguishable on their facts.240 The question here is not if the Funds will incur tax liabilities but
rather, when and how much. Moreover, to the extent that the Funds prevail on their claims and
seek an award of damages that includes future tax liabilities, the parties can address issues that
may arise from such a request then.

                    2.     Octaluna Entities Were Permitted to Act (Counts 15, 16, 17, 19, 20,
                           21, 22, and 23)

        The Defendants also seek dismissal of claims arising from the CTB Election because they
contend that relevant tax law expressly permitted the Octaluna Entities to make the CTB Election.
The Funds do not dispute this241 but argue that the Octaluna Entities agreed not to make the CTB
Election in the Subscription Agreement and incorporated Investor Questionnaire and therefore,
breached their promises when they made the election. The Defendants do not agree and contend
that the Subscription Agreements impose no such obligation on the Octaluna Entities and that even
if they do, the obligation did not apply when they made the CTB Election given the circumstances.

       There is no dispute that each Fund and its corresponding Octaluna Entity entered into a
Subscription Agreement when the Funds sold and the Octaluna Entities purchased their preference



237
      Id. at 414 n.5.
238
      Id. (quoting Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 153 (2010)).
239
      Coon v. Wood, 160 F. Supp. 3d 246, 251 (D.D.C. 2016).
240
    See, e.g., id. at 250-51 (finding at the summary judgment stage that the plaintiff’s potential tax liability
was dependent on two speculative future events resting on a third party – an audit (which the plaintiff did
not prove was imminent or likely) and the determination following the audit that additional taxes were
owed); Barker v. Gottlieb, 23 F. Supp. 3d 1152, 1159 (D. Haw. 2014) (granting plaintiff leave to amend his
complaint to allege that “he faces actual or imminent tax liabilities or penalties” as a result of defendants’
conduct rather than simply “potential tax liabilities and penalties”); SC Note Acquisitions, LLC v. Wells
Fargo Bank, N.A., 934 F. Supp. 2d 516, 527-28 (E.D.N.Y. 2013) (finding no standing where, among other
things, the plaintiff’s tax status had not yet been re-classified as a result of the defendants’ conduct but
noting that if the status was reclassified, plaintiff would then have standing); Local No. 773 of the Intern.
Ass’n of Firefighters v. City of Bristol, No. 3:11-1657, 2013 WL 1442453, at **4-5 (D. Conn. Apr. 9, 2013)
(finding no standing where plaintiffs alleged pecuniary harm was dependent on their retirement plan no
longer being considered a qualified defined benefit pension plan); Scanlan v. Kodak Ret. Income Plan, 678
F. Supp. 2d 110, 114 (W.D.N.Y. 2010) (same).
241
      See D.I. 59 ¶ 111 n.121.

                                                      35
                 Case 20-50534-KBO         Doc 121        Filed 06/18/21    Page 39 of 63




shares.242 Moreover, there is no dispute that the terms of the Investor Questionnaire attached to
each Subscription Agreement were incorporated by reference therein.243

       Section E of the Investor Questionnaire, entitled “Certain Tax Matters”, provides, in
pertinent part, that:

                   The Investor understands and agrees that:

                           (1)     Solely for United States federal and, to the extent
                   permitted by applicable law, state and local income tax purposes, for
                   so long as there is a single beneficial owner of the Preference Shares
                   and any other equity interest in the Issuer, the Issuer will be treated
                   as a disregarded entity and otherwise the Issuer will be treated as a
                   partnership and the holders of Preference Shares of the Issuer will
                   constitute partners of the Issuer[.]244

         According to the Defendants, this language did not create any affirmative obligation on the
part of the Octaluna Entities to maintain the Funds’ disregarded tax status and was merely a general
aspirational statement. They argue that their only affirmative obligation regarding the Funds’
status is set forth in the “Further Advice and Assurances” clause of the Subscription Agreement,
which simply imposes upon them a notice requirement:

                    All information which the Investor has provided to the Issuer,
                    including the information in the attached Investor Questionnaire, is
                    correct and complete as of the date hereof, and the Investor agrees
                    to notify the Issuer immediately if any representation, warranty or
                    information contained in this Subscription Agreement, including
                    the attached Investor Questionnaire, becomes untrue. The Investor
                    agrees to provide such information and execute and deliver such
                    documents as the Issuer may reasonably request from time to time
                    to verify the accuracy of the Investor’s representations and
                    warranties herein or to comply with any law or regulation to which
                    the Issuer may by subject.245




242
   The Defendants provided the Court with a copy of the Subscription Agreement entered into between
Zohar II and Octaluna II. See Adv. D.I., 45, Ex. 1. The Subscription Agreements entered into between
Zohar I and Octaluna I and Zohar III and Octaluna III have not been provided to the Court. Nonetheless,
the parties do not dispute that such agreements exist and that their terms mirror those of the Zohar II
Subscription Agreement, including the language relevant to this dispute.
243
   See id. ¶ 9 (“The attached Investor Questionnaire is an integral part of this Subscription Agreement and
shall be deemed incorporated by reference herein.”).
244
      Id. (Investor Questionnaire at 8).
245
      Id. ¶ 4.

                                                     36
                 Case 20-50534-KBO          Doc 121          Filed 06/18/21   Page 40 of 63




        The Court disagrees with the Defendants. The plain language of Section E of the Investor
Questionnaire provides that the Octaluna Entities “agree” that the Funds would be treated as a
disregarded entity. This is not general or aspirational language; it served as a basis for the Octaluna
Entities’ eligibility to purchase the preference shares.246 This is understandable because control of
the Funds’ tax status lies with the owners of the Funds, which the Octaluna Entities became by
virtue of their purchase of the preference shares. Furthermore, the Investor Questionnaire is clear
that the Octaluna Entities made agreements therein as it concludes with the agreement of the
Octaluna Entities to “indemnify and hold harmless the [Funds] . . . from and against all loss,
damage or liability due to or arising out of a breach of any . . . agreement” they made therein.247
For these reasons, any argument that the Octaluna Entities did not have the obligation pursuant to
the Subscription Agreements to maintain the disregarded status of the Funds is unavailing.

        The Defendants also argue that even if the Investor Questionnaire imposed an affirmative
obligation on the Octaluna Entities to maintain the Funds’ tax status, the Octaluna Entities
complied with such obligation. According to the Octaluna Entities, they had more than one
beneficial owner as of 2016 and therefore each Fund had more than a single beneficial owner at
the time of the CTB Election. However, the Complaint does not include any information regarding
the beneficial owners of the Octaluna Entities as of the CTB Election and the Defendants do not
offer any.248 Accordingly, the Court will not dismiss the claims for this reason.

                   3.      CTB Election Did Not Result in a Transfer of the Funds’ Property
                           That May be Avoided (Counts 19, 20, 21, and 22)

        Finally, the Defendants argue that the Funds’ fraudulent transfer claims based upon the
CTB Election must be dismissed because the Funds do not have a property interest in their tax
status that can be subject to an avoidance action under the Bankruptcy Code. They also argue that,
even if they do, the Court may not be permitted under the Internal Revenue Service (“IRS”)
Treasury Regulations to avoid the CTB Election or cause its reversal because the decision to allow
for a change in classification lies with the IRS Commissioner.

       With respect to the latter issue, the Funds did not respond. However, a review of the IRS
Treasury Regulation cited by the Defendants in support reveals its inapplicability to this
proceeding. More specifically, 26 C.F.R. § 301.7701-3(c)(iv) provides in pertinent part that:

                   If an eligible entity makes an election under paragraph (c)(1)(i) of
                   this section to change its classification . . ., the entity cannot change
                   its classification by election again during the sixty months
                   succeeding the effective date of the election. However, the
                   Commissioner may permit the entity to change its classification by
                   election within the sixty months if more than fifty percent of the
246
      Id. ¶ 5.
247
      Id. (Investor Questionnaire at 10 (emphasis added)).
248
   See, e.g., Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (“In deciding a Rule 12(b)(6) motion, a
court must consider only the complaint, exhibits attached to the complaint, matters of public record, as well
as undisputedly authentic documents if the complainant’s claims are based upon these documents.”).

                                                      37
                Case 20-50534-KBO            Doc 121        Filed 06/18/21      Page 41 of 63




                   ownership interests in the entity as of the effective date of the
                   subsequent election are owned by persons that did not own any
                   interests in the entity on the filing date or on the effective date of the
                   entity’s prior election.249

        The CTB Election was alleged to have been made in 2016. This proceeding is in its infancy
and will not likely be ripe for adjudication this year. Accordingly, more than 60 months will have
elapsed before the Court is in a position to contemplate, let alone order, the avoidance the CTB
Election. Putting aside any other issues that may be implicated by the Defendants’ argument that
this Court’s authority to avoid the CTB Election is preempted or otherwise limited by the IRS
Treasury Regulations, there does not appear a basis for such an argument in section 301.7701-
3(c)(iv) and therefore, the request to dismiss Counts 19 through 22 on this basis is denied.

        With respect to the former issue raised, the Defendants rely primarily on the decision of
the United States Court of Appeals for the Third Circuit in Majestic Star Casino, LLC v. Barden
Development, Inc. (In re Majestic Star Casino, LLC).250 Specifically, the court in Majestic held
that a debtor’s tax classification status as a qualified subchapter S subsidiary shielding it from
federal taxation was not property of the estate pursuant to section 541(a)(1) of the Bankruptcy
Code given, among other things, it was a “tax classification over which [the] debtor has no control
and that is not alienable or assignable.”251 In response, the Funds acknowledge the precedential
effect of the Third Circuit’s decision in Majestic on their fraudulent transfer claims arising from
the CTB Election. Although they do not directly concede that their claims should be dismissed to
the extent that they rest on a purported transfer of estate property, the Funds expressly reserve such
issue for appeal.252 Given the foregoing, and to avoid any later confusion if this matter is ultimately
appealed, the Court will dismiss Counts 19 through 22 to the extent the Funds seek to avoid the
CTB Election as a transfer of estate property.

        Notwithstanding, the Funds state that Counts 19 through 22 are still viable. Specifically,
they argue that the CTB Election caused them to incur tax liabilities.253 In their reply briefing, the
Defendants argue that the court in Majestic considered and foreclosed this argument, but the Court
does not agree. The issue there was whether a parent’s decision to abandon its tax classification -
and thus forfeit the pass-through tax benefits that it and its debtor-subsidiary enjoyed - was, among
other things, avoidable under sections 549 and 550 of the Bankruptcy Code as a postpetition


249
      26 CFR § 301.7701-3(c)(iv) (emphasis added).
250
      716 F.3d 736 (3d Cir. 2013).
251
      716 F.3d at 759.
252
      See Adv. D.I. 59 ¶ 41 n.40.
253
      See Compl. ¶ 315 (“The CTB Election resulted in the Zohar Funds’ incurrence of tax obligations that
had previously been the tax obligation of Tilton and the Octaluna Entities.”); accord id. ¶¶ 316, 319, 323-
24, 327, 331-32, 338-39; see also 11 U.S.C. § 548(a)(1) (“The Trustee may avoid any . . . obligation . . .
incurred by the debtor, that was . . . incurred on or within 2 years before the date of the filing of the petition
. . . .”); 6 DEL. C. § 1304(a) (“A transfer made or obligation incurred by a debtor is fraudulent as to a creditor
. . . .”); N.Y. DEBT. & CRED. LAW §§ 273(a) & 274(a) (same).

                                                       38
                   Case 20-50534-KBO         Doc 121       Filed 06/18/21     Page 42 of 63




transfer of property of the estate.254 The question as to whether the resulting incurrence of tax
liability by the debtor was avoidable as a fraudulent transfer was not before the court. Whether
the findings and conclusions of Majestic can be extrapolated to the legal and factual issues that
will be presented to the Court in connection with Counts 19 through 22 is unclear at this time,
making briefing on this issue beyond the one paragraph submitted by the Defendants in their reply
necessary.255 Accordingly, the Court will not dismiss the relevant counts on this basis.

           G.       Mootness of Counts 9 and 10

      The Defendants seek dismissal of the Funds’ fraudulent transfer claims in Counts 9 and 10
as moot to the extent that the Funds assert claims on account of the September 2015 Transfers or
any Voting/Control Transfer related to Dura Automotive Systems, LLC and its affiliated debtors.

                    1.     The September 2015 Transfers

       The Defendants argue that the fraudulent transfer claims related to the September 2015
Transfers are moot because of the Court’s prior Order Granting in Part Debtors’ and Independent
Director’s Joint Emergency Motion for an Order Declaring That the Debtors Control the Portfolio
Companies and Granting Related Relief (the “Equity Order”), which restored the September 2015
Transfers to the Funds.256 The Equity Order was entered on March 30, 2020 after the filing of the
Complaint and provides:

                    3. Effective immediately upon entry of this Order, the Debtors are
                    hereby declared to be the legal and beneficial owners of the equity
                    or membership interests issued or otherwise recorded in the
                    Debtors’ names.
                    4. Effective, immediately upon entry of this Order, the September
                    2015 Amendments and the September 2015 Proxies are hereby
                    terminated in all respects.”257

The Funds do not disagree that they have already recovered the September 2015 Transfers but
assert that the claims in Counts 9 and 10 related to these transfers are not moot because the Funds
also seek the value lost as a result of those transfers.

        Section 550(a) of the Bankruptcy Code provides in pertinent part that “[t]o the extent that
a transfer is avoided under section 544 . . ., the trustee may recover for the benefit of the estate,

254
      Majestic, 716 F.3d at 741, 745, 747.
255
    See, e.g., Barna v. Bd. of Sch. Dirs. of Panther Valley Sch. Dist., 877 F.3d 136, 146 (3d Cir. 2017)
(noting the common rule that the court will not consider arguments raised for the first time in a reply brief);
5B FED. PRAC. & PROC. CIV. § 1349 (3d ed.) (noting that motions to dismiss under Rule 12(b) “should be
granted sparingly and with caution to make certain that the plaintiff is not improperly denied a right to have
his claim adjudicated on the merits.”).
256
      Case No. 18-10512, D.I. 1542 (Mar. 30, 2020).
257
      Id. ¶ 3-4.

                                                      39
                Case 20-50534-KBO          Doc 121        Filed 06/18/21     Page 43 of 63




the property transferred, or, if the court so orders, the value of such property.”258 When
determining the scope of recovery under this provision, the goal is to restore a debtor and its estate
to the position that it would have enjoyed if the transfer had not occurred.259 Accordingly, as the
Funds have correctly observed, courts have acknowledged money judgments to be an appropriate
remedy following the avoidance and return of estate property fraudulently transferred so that an
estate may recapture lost value.260 While the Defendants argue that the Funds have not pled
enough to seek this relief, the Court disagrees given the Funds’ request for compensatory
damages.261 Accordingly, the Court will deny dismissal of the claims in Counts 9 and 10 related
to the September 2015 Transfers on this basis.

                            2.    Voting/Control Transfers Related to Dura Automotive Systems,
                                  LLC and Its Affiliated Debtors

        On October 17, 2019, Dura Automotive Systems, LLC and affiliated entities (collectively,
“Dura”) filed for chapter 11 protection in the United States Bankruptcy Court for the Middle
District of Tennessee. The cases were transferred to this Court and converted to ones under chapter
7.262 The Defendants have moved to dismiss Counts 9 and 10 as moot to the extent that the claims
are based on the transfer of governance rights in Dura because of the bankruptcy proceedings.
They offer no further explanation. The Funds did not respond to this argument except to note
during argument that certain Voting/Control Actions relate to non-debtor Dura Buyer and not
Dura. The Court will deny dismissal. Even if the Court is unable to restore to the Funds’ estates
any Voting/Control Transfers related to Dura, the Court is still able to award the Funds’ monetary
damages on account of the value of such property. Accordingly, the claims are not moot.




258
      11 U.S.C. § 550(a).
259
   See, e.g., Giuliano v. Schnabel (In re DSI Renal Holdings, LLC), 617 B.R. 496, 503 (Bankr. D. Del.
2020); EBC I, Inc. v. Am. Online, Inc. (In re EBC I, Inc.), 380 B.R. 348, 362 (Bankr. D. Del. 2008).
260
   See, e.g., Feltman v. Warmus (In re Am. Way Serv. Corp.), 229 B.R. 496, 531-32 (Bankr. S.D. Fla. 1999)
(holding that the plain language of section 550(a) as well as public policy allow for a court to order the
return of property and award a money judgment to account for appreciation or depreciation of such property
following its transfer); D.A.N. Joint Venture III, L.P. v. Touris, 597 B.R. 411, 417 (N.D. Ill. 2019) (same).
261
   The Defendants also challenge the Funds’ measure of value purportedly lost and able to be recovered
under section 550 as a result of the September 2015 Transfers. Specifically, the Funds argue that they are
entitled to recover the value of loans and equity in the Portfolio Companies that was lost as a result of the
September 2015 Transfers. The Defendants disagree, arguing that the relevant value to be examined in any
future section 550 analysis is that of the governance and control rights transferred as a result of the
September 2015 Transfers and not the loans and equity in the Portfolio Companies. A decision on the
issues presented in connection with these arguments is not appropriate for the motion to dismiss stage and
best left for more advanced stages of this proceeding when the parties’ theories and support therefore have
been fully developed and presented to the Court.
262
      See generally Case No. 19-12378, D.I. 252 & 1279.

                                                     40
                Case 20-50534-KBO            Doc 121        Filed 06/18/21     Page 44 of 63




           H.      Remaining Individual Claim Issues

                   1.      Count 1 – Declaratory Judgment of Equity Ownership

        Count 1 is the Funds’ claim for a declaratory judgment that they are the legal and beneficial
owners of the equity interests issued or otherwise created in their names for 35 Portfolio
Companies and that no other party, including the Octaluna Entities, Tilton, or Tilton’s affiliates,
have any ownership interest in them. The Defendants argue that this claim is moot because of the
Equity Order. The Funds do not disagree that they are now the legal and beneficial owners of the
equity. However, they argue that they now seek a declaration that they were always the legal and
beneficial owners of the subject equity interests. The Court agrees that the count should be re-pled
as there is currently no live controversary263 and will grant the Funds leave to do so.

                   2.      Count 2 – Declaratory Judgment That Voting/Control Actions Were
                           Ineffective

        Count 2 is the Funds’ claim for a declaratory judgment that the Voting/Control Actions
were void ab initio and unenforceable. The Defendants move to dismiss this claim as duplicative
of the Funds’ breach of contract claims in Counts 4 and 25, which seek damages for and recession
of the Voting/Control Actions. In response, the Funds argue that it is too premature to determine
whether the claims are duplicative and that, if duplicative, they are entitled to bring a claim for
declaratory judgment while also seeking coercive relief. As noted by the Defendants, the Court
has discretion to dismiss declaratory claims that overlap with other claims. Given the initial stage
of these proceedings and the complexity of the circumstances presented and relief sought, the
Court declines to exercise its discretion to dismiss Count 2.264

                   3.      Count 3 – Declaratory Judgment (PPMG Agreements)

        Count 3 is the Funds’ claim for a declaratory judgment that the PPMG Agreements have
terminated at all but one Portfolio Company. The Defendants contend that the Funds do not have
prudential standing to pursue this claim because they are not parties to the PPMG Agreements or
third-party beneficiaries.

        As explained by the United States Supreme Court in Warth v. Seldin, “the question of
standing is whether the litigant is entitled to have the court decide the merits of the dispute or of
particular issues. This inquiry involves both constitutional limitations on federal-court jurisdiction
and prudential limitations on its exercise.”265 “[E]ven when the plaintiff has alleged injury
sufficient to meet [Article III’s] ‘case or controversary’ requirement, . . . the plaintiff generally

263
      U.S. CONST., ART. III, § 2 (limiting the jurisdiction of federal courts to “Cases” and “Controversies”).
264
   Aluminum Co. Am. v. Beazer E., Inc., 124 F.3d 551, 560 (3d Cir. 1997) (“Although a court has discretion
to decline to adjudicate a declaratory judgment action over which it has jurisdiction, a court should only
exercise such discretion if it determines that issuing a declaratory judgment would serve no useful
purpose.”).
265
      422 U.S. 490, 498 (1975).

                                                       41
                    Case 20-50534-KBO        Doc 121        Filed 06/18/21      Page 45 of 63




must assert his own legal rights and interests, and cannot rest his claim to relief on the legal rights
or interests of third parties.”266 This rule is a form of judicial gatekeeping to ensure that courts are
adjudicating matters necessary to protect individual rights and limiting their role in resolving
public disputes.267 “[T]he limits of prudential standing are used to ensure that those parties who
can best pursue a particular claim will gain access to the courts.”268

        Prudential standing requires three elements. The Funds must assert their own legal rights
rather than those of a third party, the grievance must “not be so abstract as to amount to a
generalized grievance”, and the Funds’ interests must be within the “zone of interests” protected
by the statute, rule, or constitutional provision on which the claim is based.269 While the Funds
admit that they are not a party to the PPMG Agreements,270 they assert that they are third-party
beneficiaries if the agreements benefitted anyone beyond Tilton and PPMG.271 However, the
Complaint contains no allegations demonstrating that the Funds are third-party beneficiaries.272
Indeed, such a contention is antithetical to the Funds’ argument that the PPMG Agreements were
unnecessary, excessive, and designed to “siphon[] off value” that should otherwise go to the Funds
as the holders of equity and/or debt of the Portfolio Companies.273

        Nonetheless, the Court will not dismiss the Funds’ claim. Third-party standing, or jus tertii
standing, is permitted, and “the principles animating . . . prudential [standing] concerns are not
subverted[,] if a third party is hindered from asserting its own rights and shares an identity of
interests with the plaintiff.”274 A court must balance three factors to determine if third-party
standing is warranted. These are whether the plaintiff has suffered injury, whether the plaintiff

266
      Id. at 499.
267
      Id. at 499-500.
268
   Mariana v. Fisher, 338 F.3d 189, 204 (3d Cir. 2003); see also Pa. Psychiatric Soc’y v. Green Spring
Health Servs., Inc., 280 F.3d 278, 288 (3d Cir. 2002) (“This principle is based on the assumption that ‘third
parties themselves usually will be the best proponents of their own rights,’ Singleton v. Wulff, 428 U.S. 106,
114, (1976), which serves to foster judicial restraint and ensure the clear presentation of issues.”).
269
      Id. at 205; Lewis v. Alexander, 685 F.3d 325, 340 (3d Cir. 2012).
270
      Compl. ¶ 121.
271
   Rajamin v. Deutsche Bank Nat’l Tr. Co., 757 F.3d 79, 86 (2d Cir. 2014) (“terms of a contract may be
enforced only by contracting parties or intended third-party beneficiaries of the contract[.]”).
272
   FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990) (“[I]t is the burden of the ‘party who seeks the
exercise of jurisdiction in his favor,’ ‘clearly to allege facts demonstrating that he is the proper party to
invoke judicial resolution of the dispute.’” (quoting McNutt v. Gen. Motors Acceptance Corp., 298 U.S.
178, 189 (1936) and Warth, 422 U.S. at 518)). A third party may be a beneficiary of a private contract “by
establishing (1) the existence of a valid and binding contract between other parties, (2) that the contract was
intended for [the third party’s] benefit and (3) that the benefit to [the third party] is sufficiently immediate,
rather than incidental, to indicate the assumption by the contracting parties of a duty to compensate [the
third party] if the benefit is lost.” Burns Jackson Miller Summit & Spitzer v. Linder, 451 N.E.2d 459, 469
(N.Y. 1983).
273
      See, e.g., Compl. ¶¶ 3, 7, 120-27.
274
      Pa. Psychiatric Soc’y, 280 F.3d at 288.

                                                       42
                 Case 20-50534-KBO          Doc 121        Filed 06/18/21      Page 46 of 63




and the third party have a “close relationship”, and whether the third party faces obstacles that
prevent it from pursuing its own claims.275 Here, given the unique facts and circumstances of the
Funds’ bankruptcy cases, the Court determines that these criteria are satisfied.

        More specifically, the Court is overseeing the monetization process of the Portfolio
Companies pursuant to which their assets or the equity interests therein are being sold and the
liens, claims, and interests of the Funds and the Defendants against the Portfolio Companies are
being satisfied from the proceeds and released.276 Payments to PPMG on account of claims arising
from the PPMG Agreements are included in the types of claims that are payable in the event of a
monetization transaction and serve to reduce proceeds available to the Funds to satisfy their
interests in the Portfolio Companies.277 Accordingly, the Funds and their estates suffer harm as a
result of claims that arise from the PPMG Agreements.

        As a result of the monetization process and the need to determine the validity and amount
of the Defendants’ claims against the Portfolio Companies, the parties have already called upon
this Court to determine whether the Defendants held valid claims arising under one of the PPMG
Agreements (with no involvement of the relevant Portfolio Company).278 Moreover, they
anticipate similar disputes, including those based on the allegations made in Count 3, to arise in
the future as the Portfolio Companies are monetized.279 In the adjudication of these claim disputes,
the interests of the Funds were and will be fully aligned with those of the Portfolio Companies.280
Moreover, the Portfolio Companies have little to no incentive to bring challenges to the PPMG
Agreements or the claims PPMG may assert thereunder in light of the structure of the monetization
process and claim dispute mechanics already in place, and it is difficult to imagine them doing so
given the adverse consequences those suits could have on their monetization efforts and
resources.281 As such, adjudicating the claims alleged in Count 3 does not inappropriately expand
the scope of the parties’ proceedings already before this Court and does not serve to undermine

275
      Id. at 288-89.
276
      See Case No. 18-10512, D.I. 266 (the “Settlement Order”) & D.I. 545.
277
      Settlement Order, Ex. 1 ¶ 18.
278
  See Order Determining Dispute Between the Debtors and Patriarch Partners Management Services,
LLC Related to Pending Oasis Transaction, Case No. 18-10512, D.I. 2019 (Oct. 15, 2020).
279
    See Pa. Psychiatric Soc’y, 280 F.3d at 289 (explaining that, for third-party standing purposes, a
sufficiently “close relationship” exists between a plaintiff and a third-party if the relationship permits the
plaintiff “to effectively advance” the third-party’s claims such that the plaintiff is operating “fully, or very
nearly, as effective a proponent” of the third-party’s rights as the third-party itself. (quoting Powers v.
Ohio, 499 U.S. 400, 413 (1991)).
280
   Indeed, Tilton and her affiliated entities commenced state court actions against over a dozen Portfolio
Companies in the summer of 2020 in an attempt to collect various monies due to them under various
agreements, and this Court stayed those actions for several reasons, including that the suits were wasteful
and duplicative in light of the Settlement Order and a harmful distraction to the monetization processes.
See Case No. 18-10512, D.I. 2081 (transcript ruling) & 2082 (related order).
281
   See Pa. Psychiatric Soc’y, 280 F.3d at 290 (noting that the third criterion of third-party standing “does
not require an absolute bar from suit, but ‘some hindrance to the third party’s ability to protect his or her
own interests.’” (quoting Powers, 499 U.S. at 411)).

                                                      43
                   Case 20-50534-KBO    Doc 121       Filed 06/18/21    Page 47 of 63




the policies animating the doctrine of prudential standing. The Defendants’ request to dismiss
Count 3 on this basis is therefore denied.

                    4.    Count 4 – Breach of CMAs and Indentures

        Count 4 is the Funds’ claim that the Patriarch Managers breached the CMAs and Indentures
as a result of, inter alia, the Voting/Control Actions and concealment of the financial condition of
the Portfolio Companies. Specifically, the Funds allege that the Voting/Control Actions
transferred value from the Funds to Tilton and her affiliates in a manner that was not entirely fair
and inconsistent with arms-length business practices.282 As a result, the Funds contend that the
Patriarch Managers violated the Indentures and multiple provisions of the CMAs, including
sections 2.2 and 2.4 and the implied covenant of good faith and fair dealing.283

        The Funds also assert that the Patriarch Managers failed to report the financial deterioration
of the Portfolio Companies as required under section 2.2(f)(iv) of the CMAs.284 They allege that
“the cash flows generated by many of the Portfolio Companies deviated from the expected cash
flows for a substantial period of time without the Patriarch Managers alerting the Trustee”285 and
that this failure concealed the state of the Portfolio Companies and prolonged the Defendants’
control over the Funds’ assets to the Funds’ detriment.286 In addition to section 2.2(f)(iv), the
Funds contend that the concealment breached the implied covenant of good faith and fair
dealing.287

        The Defendants assert that the Funds have no claims for these actions because the terms of
the relevant agreements foreclose any liability. They assert that the CMAs gave the Patriarch
Managers broad authority to manage the Funds’ assets and amend the Credit Agreements on the
Funds’ behalf and that they took the Voting/Control Actions pursuant to this authority.
Accordingly, the Defendants argue that the Funds cannot recover any damages because the Funds
themselves are at fault. Moreover, they assert that there can be no claim against the Patriarch
Managers for the November 2017 Written Consents because the Patriarch Managers were no
longer collateral managers for the Funds at the time288 and because the consents were unrelated to
their prior role or actions as collateral managers. Finally, the Defendants argue that section
2.2(f)(iv) forecloses any contention that the Patriarch Managers were required to disclose the
financial performance of each individual Portfolio Company as it imposed only a duty to report
cash flows for the entire portfolio of Portfolio Companies.



282
      Compl. ¶¶ 193-96.
283
      Id.
284
      Id. ¶¶ 204-06.
285
      Id. ¶ 204.
286
      Id. ¶¶ 205-06.
287
      Id. ¶ 205.
288
      See id. ¶ 149.

                                                 44
                    Case 20-50534-KBO      Doc 121        Filed 06/18/21    Page 48 of 63




                            (a)     Voting/Control Actions

        To sufficiently state a claim for breach of contract under New York law, 289 the Funds must
allege “(i) the formation of a contract between the parties; (ii) performance by the plaintiff; (iii)
failure of defendant to perform; and (iv) damages.”290 The Funds have done so as outlined above
with respect to their claims arising from the Voting/Control Actions with the exception of those
related to November 2017 Written Consents.

        Although not explicit, the Defendants appear to seek dismissal under the doctrine of in pari
delicto when asserting that the Patriarch Managers acted on behalf of the Funds to execute the
Voting/Control Actions. The in pari delicto doctrine “is an affirmative defense available in
situations where it is proven that the plaintiff and the defendant were equally at fault for the
wrongdoing alleged by the plaintiff.”291 “The doctrine prohibits one party from suing another
where the plaintiff was ‘an active, voluntary participant in the unlawful activity that is the subject
of the suit.’”292

        As explained by the New York Court of Appeals in Kirschner v. KPMG LLP, “[t]raditional
agency principles play an important role in an in pari delicto analysis.”293 Because a corporation
is not a natural person, they act solely through their duly authorized agents even if the particular
acts were unauthorized.294 “[W]here conduct falls within the scope of the agents’ authority,
everything they know or do is imputed to their principals.”295 Similar to the policy considerations
underlying the in pari delicto doctrine, this imputation serves to “foster[] an incentive for a
principal to select honest agents and delegate duties with care.”296

        There exists an “adverse interest” exception to imputation, which may be invoked if an
agent “totally abandoned his principal’s interests and [acted] entirely for his own or another’s
purposes.”297 It does not apply if the agent simply has a conflict of interest or fails to act primarily
for the principal.298 Rather, it may be invoked if the agent’s “misconduct benefits only himself or
a third party[.]”299 It is a narrow exception and applies “where the corporation is actually the


289
      See supra note 85.
290
      Johnson v. Nextel Commc’ns, Inc., 660 F.3d 131, 142 (2d Cir. 2011).
291
      In re E. End Dev., LLC, 555 B.R. 138, 147 (Bankr. E.D.N.Y. 2016).
292
   MF Glob. Holdings Ltd. v. PricewaterhouseCoopers LLP, 57 F. Supp. 3d 206, 209 (S.D.N.Y. 2014)
(quoting Pinter v. Dahl, 486 U.S. 622, 636 (1988)).
293
      938 N.E.2d 941, 950 (N.Y. 2010).
294
      Id. at 950-51.
295
      Id. at 951.
296
      Id. at 951-52.
297
      Id. at 952 (emphasis in original).
298
      Id.
299
      Id.

                                                     45
              Case 20-50534-KBO            Doc 121        Filed 06/18/21     Page 49 of 63




victim of a scheme undertaken by the agent to benefit himself or a third party personally, which is
therefore entirely opposed (i.e., ‘adverse’) to the corporation’s own interests.”300

        Dismissal of a claim under the doctrine of in pari delicto at this stage requires its
application to be “‘plain on the face of the pleadings.’”301 Here it is not. Notably, as the Court
has already highlighted, the overarching theory the Funds advance is that the challenged actions
were entirely for Tilton’s benefit at the expense of, among others, the Funds. Accordingly, the
Court will not dismiss the claims in Count 4 related to the Voting/Control Actions on this basis.

                         (b)     November 2017 Written Consents

        With respect to the November 2017 Written Consents (a subset of the Voting/Control
Actions), there is no dispute that the Patriarch Managers were no longer the collateral managers
for the Funds at the time of their execution. Notwithstanding, the Funds argue that the claim
should survive dismissal because the November 2017 Written Consents were a direct result of the
prior Voting/Control Actions. But for those prior Voting/Control Actions, the Funds contend that
they would have removed Tilton from control of the Funds and prevented the November 2017
Written Consents. The Defendants disagree with these contentions, arguing that the consents are
disconnected from Patriarch Managers’ actions as collateral managers.

        The Court agrees that dismissal is appropriate of any breach of contract claim against the
Patriarch Managers arising from the November 2017 Written Consents given their prior
resignations as collateral managers. Nonetheless, the Funds may still recover damages on account
of the November 2017 Written Consents if they are, among other things, “‘the natural and probable
consequences of the breach[es]’” that allegedly occurred prior.302

                         (c)     Section 2.2(f)(iv)303

        Section 2 of the CMAs describes the general duties of the Funds’ collateral manager. In
section 2.2(f)(iv) or (v), as applicable, entitled “Monitoring of Collateral”, the collateral manager
must “monitor from time to time the cash flows generated by the portfolio of Collateral


300
      Id.
301
   MF Global, 57 F. Supp. 3d at 209 (quoting Picard v. JPMorgan Chase & Co. (In re Bernard L. Madoff
Inv. Sec. LLC), 721 F.3d 54, 65 (2d Cir. 2013)).
302
   Bi-Econ. Mkt., Inc. v. Harleysville Ins. Co. of N.Y., 886 N.E.2d 127, 130 (N.Y. 2008) (“It is well settled
that in breach of contract actions ‘the nonbreaching party may recover general damages which are the
natural and probable consequence of the breach.’ Special, or consequential damages, which ‘do not so
directly flow from the breach,’ are also recoverable in limited circumstances.” (quoting Kenford Co. v.
Cnty. of Erie, 537 N.E.2d 176, 178 (N.Y. 1989) & Am. List Corp. v. U.S. News & World Report, 549 N.E.2d
1161, 1164)) (N.Y. 1989)).
303
   The relevant provision at issue is found at section 2.2(f)(iv) of the Zohar III CMA but section 2.2(f)(v)
of the Zohar I and II CMAs. See Compl., Ex. 4 § 2.2(f)(v) (Zohar I CMA); Ex. 5 § 2.2(f)(v) (Zohar II
CMA); Ex. 6 § 2.2(f)(iv) (Zohar III CMA). However, the Defendants do not take issue with the Funds’
Complaint and its sole reliance on section 2.2(f)(iv).

                                                     46
                Case 20-50534-KBO           Doc 121        Filed 06/18/21      Page 50 of 63




Investments [or Collateral Debt Obligations] and notify the Trustee when such cash flows
materially deviate from the expected cash flows in respect of such portfolio[.]”304

         The Defendants argue that the Funds’ claim that the Patriarch Managers were obligated
and failed to monitor the cash flows of each individual Portfolio Company and report when they
materially deviated from expectation is at odds with the plain language of the foregoing section
because it requires the monitoring of cash flows generated by the portfolio of Collateral
Investments or Collateral Debt Obligations. It is the Defendants’ position that the Patriarch
Managers were only obligated to monitor and report material deviations in the aggregate cash flow
of all the Collateral Investment and Collateral Debt Obligations.

        The Funds argue that this interpretation is absurd as it would not require notifications until
the entire portfolio was in collapse and would avoid notifications in a circumstance when a
Portfolio Company ceased all payments and defaulted on its obligations to the Funds. The
Defendants disagree, arguing that a reporting of cash flows on a company-by-company basis
would ignore the strategy of the Funds, which was to rely on the Portfolio Companies’ aggregate
cash flows to enable repayment of the Funds’ noteholders.

        Both the Funds and the Defendants “have advanced two equally plausible and reasonable
interpretations of the [agreement] provision in question, thereby evidencing an ambiguity[.]”305
As such, the Court must deny the dismissal of the claim so that further evidence of the parties’
intent may be gathered and presented.306

                  5.      Count 8 – Conversion of Zohar Funds’ Property

       Count 8 is the Funds’ conversion claim through which the Funds allege that certain
Defendants intentionally interfered with the Funds’ property rights and deprived their use of
property by (a) asserting beneficial ownership of the equity interests in the Portfolio Companies
owed by the Funds and, by extension, related sale proceeds, dividends, other distributions on
account of such interests and (b) taking the Voting/Control Actions, including the Credit
Agreement Amendments, which stripped the Funds of valuable voting and control rights in the


304
    Id. The terms “Collateral Investments” and “Collateral Debt Obligations” are undefined in the CMAs.
Therefore, pursuant to the terms of the CMAs, the Court must look to the relevant Indenture for their
meaning. See Compl., Ex. 4 § 1.1 (Zohar I CMA); Ex. 5 § 1.1 (Zohar II CMA); Ex. 6 § 1.1 (Zohar III
CMA). “Collateral Investment” is a defined collection of assets of Zohar III or non-debtor Zohar III, LLC,
including certain loans and other obligations, participation interests therein, and certain securities. See id.,
Ex. 6 § 1.1. “Collateral Debt Obligation” is a similar defined pool of assets of either Zohar I (and non-
debtor Zohar I CDO 2003-1, LLC) or Zohar II (and non-debtor Zohar II 2005-1, LLC). See id., Ex. 4 § 1.1;
id., Ex. 5 § 1.1.
305
   Vectron Intern., Inc. v. Corning Oak Holding, Inc., 964 N.Y.S.2d 724, 726 (N.Y. App. Div. 2013); see
also Pozament Corp. v. Aes Westover, LLC, 812 N.Y.S.2d 154, 156 (N.Y. App. Div. 2006) (“A contract is
ambiguous if the language used lacks a definite and precise meaning, and there is a reasonable basis for a
difference of opinion.” (internal citations omitted)).
306
      Vectron, 964 N.Y.S.2d at 726.

                                                      47
                Case 20-50534-KBO           Doc 121         Filed 06/18/21      Page 51 of 63




Portfolio Companies and under the various Credit Agreements and transferred them to the
Defendants.

        The Defendants argue that the Funds have no viable claim for conversion based upon any
alleged wrongful action related to the Portfolio Company equity interests or the rights affected by
the Voting/Control Actions because such interests and rights are intangible property not subject to
conversion under New York law. The Funds do not disagree that the interests and rights are
intangible but argue that such property may be subject to a conversion claim if represented by a
tangible manifestation. To that end, the Funds assert that the property at issue is memorialized in
the form of stock certificates, proxy agreements, amended liability company agreements, and other
electronic and paper records.

        Under New York law,307 conversion is “the unauthorized assumption and exercise of the
right of ownership over goods belonging to another to the exclusion of the owner’s rights.”308 To
establish a claim for conversion under New York Law, a plaintiff must show “(1) the property
subject to conversion is a specific identifiable thing; (2) plaintiff had ownership, possession or
control over the property before its conversion; and (3) defendant exercised an unauthorized
dominion over the [property], to the alteration of its condition or to the exclusion of the plaintiff’s
rights.” 309 Notably, New York does not generally recognize a conversion claim for “the
withholding of indefinite, intangible, and incorporeal species of property.”310 However, under the
merger doctrine, New York has extended the tort of conversion to intangible property rights “that
are ‘merged in, or identified with, some document.’”311 In that regard, courts have identified stocks
and bonds as intangible property subject to a cause of action for conversion when represented by
stock certificates or other documents.312 Additionally, “items that bear a substantial similarity to




307
      The parties appear in agreement that New York law applies to the conversion claim in Count 8.
308
  Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 403-04 (2d Cir. 2006) (quoting Vigilant Ins. Co. of
Am. v. Hous. Auth., 660 N.E.2d 1121, 1126 (N.Y. 1995)).
309
  Moses v. Martin, 360 F. Supp. 2d 533, 541 (S.D.N.Y. 2004) (citation and internal quotation marks
omitted).
310
  Phansalkar v. Andersen Weinroth & Co., L.P., 175 F. Supp. 2d 635, 639 (S.D.N.Y. 2001) (quoting
Matzan v. Eastman Kodak Co., 521 N.Y.S.2d 917, 918 (N.Y. App. Div. 1987)) (internal quotation marks
omitted).
311
  Phansalkar, 175 F. Supp. at 639-40 (quoting In re Chateaugay Corp., 156 B.R. 391, 400 n.10 (S.D.N.Y.
1993)).
312
    Phansalkar, 175 F. Supp. 2d at 643 (finding that stocks are intangible property subject to conversion
even when the document memorializing the shares is not a stock certificate and even when there is no
allegation that the document itself has been converted); see also Thyroff, 460 F.3d at 405 (opining that
“although shares of stock are intangible property, they merge with the stock certificates, so that conversion
of the certificate may be treated as conversion of the shares that the certificate represents.”); Nelly de Vuyst,
USA, Inc. v. Eur. Cosmetiques, Inc., 2012 WL 246673, at *8 (S.D.N.Y. Jan. 6, 2012) (“Thyroff stands for
the proposition that intangible property interests may be subject to conversion when they are represented
by something that is subject to conversion - e.g., physical or electronic documents.”)

                                                       48
                Case 20-50534-KBO           Doc 121       Filed 06/18/21     Page 52 of 63




tangible property, like electronically stored data and other information” are subject to a claim for
conversion but interests such as business expectancies are not.313

        The Funds properly plead a cause of action for conversion as it relates to the allegedly
converted equity interests. In that regard, the subject property is a specific identifiable thing -
namely, the equity interests in the Portfolio Companies evidenced by various documents, including
stock certificates and operating agreements, showing that the Funds were issued equity in the
Portfolio Companies.314 As to the second and third elements, the Funds assert that they owned the
interests before the Defendants exercised dominion and control over them to the Funds’
exclusion.315 Nonetheless, the Defendants argue that the Funds’ claim for conversion of the equity
interests must fail because the Funds have made no allegation that the Defendants pilfered or took
possession of the underlying documents evincing the equity interests. However, at least one court
has recognized that “under New York law, a claim for conversion of intangible interests embodied
in a tangible document need not allege conversion of the document itself.”316 Moreover, given
Tilton’s alleged dominance over the Funds and Portfolio Companies, it is reasonable to conclude
that an actual taking of the tangible embodiment of the equity interests was unnecessary to deprive
the Funds of their alleged property and the fruits thereof.317

        Notwithstanding the survivability of the Funds’ conversion claim relating to the Portfolio
Company equity interests, the Court will dismiss the claim as it relates to the Voting/Control
Actions. In this regard, the Funds argue that the Defendants caused them to transfer to the
Defendants their voting and control rights as interest holders, and their authority and rights as
lenders. As a threshold matter, any conversion claim against the Patriarch Managers resting on
the Voting/Control Actions will be dismissed as duplicative of Count 4, which will ultimately
determine whether the Patriarch Managers were permitted under the CMAs and Indentures to take
such actions.318 As to the remainder of the Defendants, dismissal is also appropriate. Like the
allegedly converted equity interests, the Funds argue that their voting and control rights that were
allegedly converted as a result of the Voting/Control Actions are memorialized in tangible records
for conversion purposes.319 However, the Voting/Control Actions stripped away rights granted to
the Funds by virtue of contract as a result of their equity and loan ownership. Under New York
law, “a right to the benefits under a contract” is not the type of intangible property interest protected

313
      See In re Tashlitsky, 492 B.R. 640, 649 (Bankr. E.D.N.Y. 2013).
314
      Compl. ¶ 86.
315
      Id.
316
      Phansalkar, 175 F. Supp. 2d at 642.
317
   See RESTATEMENT [SECOND] OF TORTS § 242 (“One who effectively prevents the exercise of intangible
rights of the kind customarily merged in a document is subject to a liability similar to that for conversion,
even though the document is not itself converted.”).
318
   See, e.g., Transcience Corp. v. Big Time Toys, LLC, 50 F. Supp. 3d 441, 456 (S.D.N.Y. 2014) (“Whereas
courts in this Circuit allow for alternative pleading of unjust enrichment and contract claims, conversion
claims are routinely dismissed on Rule 12(b)(6) motions where duplicative of breach of contract claims.”).
319
   The Funds fail to make any arguments as to why Count 8 should not be dismissed as to their allegedly
converted rights as lenders under the Credit Agreements.

                                                     49
                Case 20-50534-KBO         Doc 121        Filed 06/18/21     Page 53 of 63




by the law of conversion.320 If, alternatively, the Funds wish to assert that the Voting/Control
Actions converted their equity interests, rather than their contractual rights, they may amend the
Complaint to clarify.321

        Accordingly, the Court will deny the Defendants’ request to dismiss Count 8 as it relates
to allegedly converted equity interests but grant the request as it relates to the Voting/Control
Actions, subject to the Funds right to amend as necessary.322

                  6.        Count 17 – Tortious Interference with Indentures Based on the CTB
                            Election

        In Count 17, the Funds assert that in making the CTB Election, Tilton and the Octaluna
Entities tortiously interfered with the Indentures by wrongfully and intentionally interfering with
the requirement therein for each Fund to be treated as a disregarded entity.323 The Defendants
argue that the Indentures’ obligation to maintain the Funds as disregarded entities belongs to the
Funds, and that dismissal is appropriate because a claim for tortious interference cannot be based
on the Funds’ own breach of contract.324 This argument was raised for the first time in the
Defendants’ reply briefing and therefore, the Court need not consider it.325 Moreover, it is not
readily apparent from the Court’s independent research that a tortious interference claim cannot
be maintained under New York law where it is the plaintiff, as opposed to a third-party, who
breaches the contract.326 The Court will therefore not dismiss Count 17.

                  7.        Count 18 – Conversion of Tax Dividends

       In Count 18, the Funds contend that the Octaluna Entities and Tilton, as the ultimate
taxpayer for the Octaluna Entities, converted the Funds’ tax dividends from the Portfolio



320
   See, e.g., Nelly de Vuyst, USA, Inc., 2012 WL 246673, at *8; accord In re Chateaugay Corp., 136 B.R.
79, 86 n.8 (Bankr. S.D.N.Y. 1992) (“[N]o cause of action may lie for conversion of a contractual right.”).
321
      The Funds advanced this theory during argument.
322
   As a practical matter, the Funds are not harmed by the dismissal of this claim as they still may maintain
their breach of contract claim against the Patriarch Managers (Count 4) related to the Voting/Control
Actions and their unjust enrichment claim (Count 13) against the remainder of the Count 8 Defendants.
323
      Compl. ¶¶ 303-08.
324
   The Defendants also argue that the Complaint fails to sufficiently allege an actual breach of the
Indentures and that the Defendants’ conduct intentionally or improperly interfered with the Indenture. The
Court disagrees. See id.
325
      See supra note 255.
326
   See, e.g., Italverde Trading, Inc. v. Four Bills of Lading Numbered LRNNN 120950, LRNNN 122950,
LRNN 123580, MSLNV 254064, 485 F. Supp. 2d 187, 203 (E.D.N.Y. 2007) (citing cases and stating that
“those few New York state courts to have considered the issue have held that causing a plaintiff to breach
a contract by preventing the plaintiff’s performance constitutes tortious interference with a contract,
provided that the other elements of the tort are satisfied.”).

                                                    50
                Case 20-50534-KBO           Doc 121         Filed 06/18/21      Page 54 of 63




Companies. The Defendants make several arguments in support of dismissal, none of which the
Court accepts.

        First, the Defendants argue that the allegations are vague and do not provide them notice
of the specific dividends at issue. This contention, however, is belied by the Defendants’ own
admission that the Funds challenge any tax dividend that the Octaluna Entities ever received from
the Portfolio Companies.327 Second, they argue that the Complaint fails to allege that the dividends
at issue ever belonged to the Funds (a predicate for a conversion claim) but instead acknowledges
that the Portfolio Companies paid the dividends at issue. Like the prior argument, this is without
merit as the crux of the Funds’ claim is that the Defendants diverted and exercised dominion and
control over tax dividends that should have been paid to them.328 This is a black letter claim for
conversion under New York law, which the parties cite as the appliable law.329 Third and finally,
the Defendants argue that, under a variety of theories, they were lawfully entitled to receive the
dividends. The exploration of these defenses, however, is more appropriate after full development
and presentation of the evidentiary record.

                   8.       Count 23 – Permanent Injunction

         Count 23 is the Funds’ claim for a permanent injunction against Tilton and the Octaluna
Entities. Specifically, the Funds ask that, in the event that the Court avoids the CTB Election, it
also enjoin Tilton and the Octaluna Entities from taking any action or series of actions that would
result in the Funds again becoming or being deemed taxable entities.

           There are four elements that a plaintiff must demonstrate to obtain a permanent injunction:

                   (1) that it has suffered an irreparable injury; (2) that remedies
                   available at law, such as monetary damages, are inadequate to
                   compensate for that injury; (3) that, considering the balance of
                   hardships between the plaintiff and defendant, a remedy in equity is
                   warranted; and (4) that the public interest would not be disserved by
                   a permanent injunction.330

The Defendants argue that the Funds fail to properly plead the first and second elements. First,
they assert that any harm is speculative and premature because the Court has yet to avoid the CTB
Election and there is no reason to believe that the Defendants would interfere with the Court’s
decision to do so. Second, they contend that an award of monetary damages to compensate the

327
      Adv. D.I. 44 ¶ 178.
328
      Compl. ¶¶ 310-12.
329
    In re Harvard Knitwear, Inc., 153 B.R. 617, 624 (Bankr. E.D.N.Y. 1993) (“To properly plead a cause
of action for conversion, a complaint must allege that, i) plaintiff had title to the property in question or had
a right to its possession; ii) the defendant converted a specifically identified property; iii) the defendant
exercised unauthorized dominion over the identified property; and iv) the plaintiff was damaged by reason
of the alleged conversion.”).
330
      eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).

                                                       51
                Case 20-50534-KBO           Doc 121       Filed 06/18/21      Page 55 of 63




Funds for any tax liabilities they incur as a result of a future CTB Election would be a sufficient
and available remedy in lieu of an injunction.

        The Funds oppose dismissal, arguing that Count 23 is “in effect” a request to direct the
Octaluna Entities to specifically perform the tax status covenant in the Subscription Agreement
and Investor Questionnaire. They contend that such relief may be appropriate if they are unable
to determine the appropriate amount of damages caused by the CTB Election due to the uncertain
nature of the Funds’ future income and gains.331 However, that is not the relief the Complaint
seeks. Count 23 seeks an injunction in the event the Court avoids the CTB Election as a fraudulent
transfer. The new relief articulated by the Funds relates to their breach of contract claims in Count
15 and is more appropriate as a remedy sought in connection therewith.332 The Funds may amend
their Complaint to address their specific performance request as and if necessary.

       More in support of the relief sought in Count 23, the Funds argue that the Court should not
dismiss their request for a permanent injunction because there is nothing preventing the Defendants
from making a future election should this Court avoid the CTB Election as a fraudulent transfer.
They contend that there is reason to believe the Defendants would, in fact, make a further election
because they already reneged on their past promise to keep the Funds as disregarded entities. The
Defendants stress to the Court that there is no support for the Funds’ alleged fears.333

         The Court agrees. Count 23 is premature. “A claim is not ripe for adjudication if it rests
upon ‘contingent future events that may not occur as anticipated, or indeed may not occur at
all.’”334 While the Funds “need not await the consummation of threatened injury to obtain
preventive relief[,]” the injury must be “certainly impending[.]”335 Here, the Court has not yet
avoided the CTB Election but, assuming it does, the Funds allege no facts independent of the initial
CTB Election to support the threat of a reoccurring election. Count 23 is dismissed.

                   9.       Counts 25 and 27 – Breach of the Portfolio Company LLC
                            Agreements and Tortious Interference

        Count 25 is the Funds’ claim against Tilton for breach of the LLC Agreements arising from
the November 2017 Written Consents, the Phantom Equity Agreements, and the PPMG
Agreements. Count 27 alleges that PPMG tortiously interfered with the LLC Agreements by
assisting Tilton’s breaches of those agreements by entering into and amending the PPMG


331
      Adv. D.I. 59 ¶ 121.
332
    Maestro W. Chelsea SPE LLC v. Pradera Realty Inc., 954 N.Y.S.2d 819, 828 (N.Y. Sup. Ct. 2012)
(dismissing claim for specific performance and noting that “‘specific performance is an equitable remedy
for a breach of contract, rather than a separate cause of action.’” (quoting Cho v. 401–403 57th Street Realty
Corp., 300 A.D.2d 174, 175 (N.Y. App. Div. 2002)).
333
      Adv. D.I. 95 ¶ 100.
334
   Texas v. United States, 523 U.S. 296, 300 (1998) (quoting Thomas v. Union Carbide Agricultural
Products Co., 473 U.S. 568, 580–81 (1985)).
335
      Pennsylvania v. West Virginia, 262 U.S. 553, 593 (1923)).

                                                     52
                Case 20-50534-KBO      Doc 121        Filed 06/18/21   Page 56 of 63




Agreements. The Funds bring the counts in their capacity as members of the LLC Portfolio
Companies and seek monetary damages and/or recission of the challenged transactions.

        With respect to the November 2017 Written Consents, the Funds argue that, while the LLC
Agreements for Dura Buyer, GAS, and Stila permitted Tilton as manager to authorize and direct
the creation and issuance of classes of membership interests, Tilton’s discretion was required to
be exercised in good faith.336 They contend it was not.337 Moreover, the Funds allege that the
November 2017 Written Consents and the PPMG Agreements were related-party transactions that
were not entirely fair and that, as required by the applicable LLC Agreements, failed to be on terms
that were no less favorable than those the applicable LLC Portfolio Companies could reasonably
be expected to be obtained from unrelated third parties.338

        According to the Funds, the November 2017 Consents stripped away their control rights
and allowed the Octaluna Entities to receive Class A Interests with preference payouts five times
their initial investment.339 Furthermore, the Funds allege that the services PPMG provided under
the PPMG Agreements were duplicative of those performed by the Patriarch Managers under the
CMAs and that the amounts charged were unreasonable.340 It is the Funds’ contention that the
PPMG Agreements were procured with no market test and were inconsistent with arms’ length
terms.341 Finally, the Funds allege that the Phantom Equity Agreements were self-interested
transactions that were not entirely fair and given for no consideration.342

       The Defendants assert that dismissal of Count 25 is appropriate because the Funds lack
standing to bring the claims. Moreover, they contend that none of the alleged conduct constituted
a breach of any obligation under the LLC Agreements.

                          (a)   Standing

        The Defendants argue that Count 25 alleges harm to the LLC Portfolio Companies as a
result of Tilton’s actions as manager, thus requiring the Funds to bring the claims derivatively
rather than directly as individual members of the companies. The Funds, however, assert that, as
non-controlling interest holders, applicable Delaware law343 permits them to bring claims directly
against Tilton as controlling interest holder because the challenged actions breached Tilton’s duty
of loyalty and harmed the Funds uniquely and primarily by reducing and shifting their economic


336
      Compl. ¶¶ 362-65.
337
      Id.
338
      Id. ¶¶ 366-71, 376-77.
339
      Id. ¶¶ 362-65.
340
      Id. ¶¶ 378-82.
341
      Id.
342
      Id. ¶¶ 373-75.
343
  Both parties apply Delaware law to Count 25 and the applicable issues raised in connection with the
Motion to Dismiss.

                                                 53
                    Case 20-50534-KBO       Doc 121        Filed 06/18/21     Page 57 of 63




value and voting power in the LLC Portfolio Companies to Tilton and her affiliates. In support,
the Funds primarily rely on the Supreme Court of Delaware’s decision in Gentile v. Rosette.344

        In Gentile, the Delaware Supreme Court reversed a decision of the trial court that granted
summary judgment in favor of defendant-directors and a chief-executive officer/controlling
shareholder in a breach of fiduciary action commenced by former minority shareholders.345 The
minority shareholders brought the action against the defendants after they approved a self-dealing
transaction. Specifically, the CEO/controlling shareholder forgave the corporation’s debt to
himself in exchange for stock whose value allegedly exceeded the value of the forgiven debt.346
The minority shareholders claimed that the transaction wrongfully reduced the cash-value and the
voting power of their shareholder-interests while concurrently increasing that of the controller’s
majority interest.347 The issue decided by the court in Gentile was whether the former minority
shareholders could bring a direct claim against the defendants as fiduciaries for the debt conversion
transaction or whether the claim was exclusively derivative.348 The trial court determined the
claim to be exclusively derivative and thus dismissed it.349 However, the Delaware Supreme Court
disagreed, finding the claim both direct and derivative.350

        In so ruling, the court explained at the outset that “whether a claim is derivative or direct
depends solely upon two questions: ‘(1) who suffered the alleged harm (the corporation or the
using stockholders individually); and (2) who would receive the benefit of the recovery or other
remedy (the corporation or the stockholders, individually)?’”351 Then, it acknowledged that the
debt conversion transaction brought by the minority shareholders caused two separate and
independent harms.352 First, the corporation was harmed because it was caused to overpay for the
forgiveness of the CEO/controlling shareholder’s debt.353 Second, the minority shareholders were
harmed because the transaction extracted or expropriated their economic value and voting power
and redistributed them to the CEO/controlling shareholder.354 As a result, the “shareholders [were]
harmed, “uniquely and individually, to the same extent that the controlling shareholder [was]
(correspondingly) benefited.”355 As a remedy, the court in Gentile determined that the


344
      906 A.2d 91 (Del. 2006).
345
      Id. at 103.
346
      Id. at 93.
347
      Id.
348
      Id.
349
      Id. at 97.
350
      Id. at 99.
351
      Id. at 97 (quoting Tooley v. Donaldson, Lufkin, & Jenrette, Inc., 845 A.3d 1031, 1033 (Del. 2004)).
352
      Id. at 99.
353
      Id.
354
      Id. at 99-102.
355
      Id. at 100.

                                                      54
                Case 20-50534-KBO              Doc 121    Filed 06/18/21    Page 58 of 63




shareholders could directly recover the value represented by the overpayment without regard to
any claim of the corporation.356

        Accordingly, the Court in Gentile articulated “a narrow exception” to the general rule that
shareholder dilution claims are derivative.357 In sum, a shareholder dilution claim is both
derivative and direct (or “dual-natured”) when:

                   (1) a stockholder having majority or effective control causes the
                   corporation to issue “excessive” shares of its stock in exchange for
                   assets of the controlling stockholder that have a lesser value; and (2)
                   the exchange causes an increase in the percentage of the outstanding
                   shares owned by the controlling stockholder, and a corresponding
                   decrease in the share percentage owned by the public (minority)
                   shareholders.358

Later, the Delaware Supreme Court in El Paso Pipeline GP Co., L.L.C. v. Brinckerhoff359clarified
that these dilution claims “are only dual-natured when there is some expropriation of control, in
addition to economic value, from minority stockholders.”360 While the continued application and
viability of the holdings in Gentile have been questioned, they have not been overruled.361
Regardless, they should be applied cautiously and narrowly.362

        The Funds’ breach of contract claim arising from the November 2017 Written Consents
fits within the aforementioned paradigm and therefore, the Court will not dismiss it as derivative.
Similar to the allegations in Gentile, Tilton, as controller, is alleged to have caused Dura Buyer,
Stila, and GAS to establish and overpay for the Class A Interests that stripped the Funds of their
control rights (in particular, their ability to remove Tilton as manager) and reduce the Funds’
recovery on account of their common interests in the companies.363 This is a dual-natured claim
as articulated by the court in Gentile.

        The same, however, cannot be said for the Funds’ breach of contract claims related to the
PPMG Agreements and the Phantom Equity Agreements. As the Defendants highlight, the Funds
do not explain in their briefing on the Motion to Dismiss why these claims are direct. Rather, they
focus the Court’s attention solely on the November 2017 Written Consents. Accordingly, the
Court is left alone with the Complaint’s allegations. To that end, the Funds allege that the LLC
Portfolio Companies overpaid (or agreed to overpay) Tilton or her affiliates for services by way

356
      Id.
357
      Hindlin v. Gottwald, No. 2019-0586-JRS, 2020 WL 4206570, at *7 (Del. Ch. Jul. 22, 2020).
358
      Gentile, 906 A.2d at 101.
359
      152 A.3d 1248 (Del. 2016).
360
      Hindlin, No. 2019-0586-JRS, 2020 WL 4206570, at *7 (quoting El Paso, 152 A.3d at 1264).
361
      Almond v. Glenhill Advisors LLC, No. 10477-CB, 2018 WL 3954733, at *24 (Del. Ch. Aug. 17, 2018).
362
      Id.
363
      See, e.g., Compl. ¶¶ 136-42; 364, 369.

                                                     55
                 Case 20-50534-KBO            Doc 121    Filed 06/18/21   Page 59 of 63




of these agreements. Such cash overpayments were incurred either monthly or upon a sale or
change of control.364

        Unlike the November 2017 Written Consents, these transactions fit within “the typical
corporate overpayment case” described by the court in Gentile as giving rise to an exclusively
derivative claim against the corporation’s fiduciaries.365 In such circumstances, the claim to be
brought belongs to the corporation because:

                   any dilution in value of the corporation’s stock is merely the
                   unavoidable result (from an accounting standpoint) of the reduction
                   in the value of the entire corporate entity, of which each share of
                   equity represents an equal fraction. In the eyes of the law, such
                   equal ‘injury’ to the shares resulting from a corporate overpayment
                   is not viewed as, or equated with, harm to specific shareholders
                   individually.366

       Accordingly, the Court will dismiss Count 25 as it relates to the PPMG Agreements and
the Phantom Equity Agreements. For similar reasons, it will also dismiss Count 27. It will,
however, grant the Funds leave to amend the Complaint and re-plead the claims as derivative.367

                            (b)     Breach of the LLC Agreements

         The Defendants urge this Court to dismiss the remaining claim of Count 25 related to the
November 2017 Written Consents because they contend that the LLC Agreements for Dura Buyer,
GAS, and Stila expressly gave Tilton the sole discretion to authorize and direct the creation and
issuance of the Class A Interests on terms Tilton determined to be appropriate. However, as noted
above, the Funds assert in the Complaint that the creation and issuance of the Class A Interests to
entities controlled by Tilton were required to be on terms no less favorable than those the Portfolio
Company could reasonably be expected to obtain from unrelated third parties, and that the creation
and issuances reflected in the November 2017 Written Consents were not.368

       Despite the foregoing, Tilton argues that the Funds fail to adequately allege sufficient facts
to support the Funds’ conclusory statement that the terms were less favorable than those that could
have been garnered from unrelated third parties, particularly given that the Complaint alleges that

364
      See, e.g., id. ¶¶ 122, 124, 144, 382.
365
      Gentile, 906 A.2d at 99.
366
      Id.
367
    In amending the Complaint, the Court expects that the Plaintiffs will identify and address any other
claims that might be derivative claims but were not challenged as such by the Defendants in the dismissal
briefing. Moreover, in their briefing, the Funds assert that there was a breach of the LLC Agreements
because Tilton amended them without the Funds’ approval. However, this claim is not currently included
in the Complaint and should be addressed in any amendment.
368
   See supra notes 338 & 339 and accompanying text; see also Adv. D.I. 45, Ex. 4 (GAS LLC Agreement
§ 5.14) & Ex. 5 (Stila LLC Agreement § 5.15). No party has submitted the LLC Agreement of Dura Buyer.

                                                    56
                Case 20-50534-KBO              Doc 121    Filed 06/18/21    Page 60 of 63




consideration was given for the Class A Interest and fails to allege that the Portfolio Companies
did not need the invested funds. The Court does not agree. The Complaint alleges that the Class
A Interests stripped from the Funds control rights and entitled the Octaluna Entities a payout five
times the value of their investment. When read in light of the Complaint’s thesis that Tilton used
her positions of control to divert as much value as possible to herself at the expense of the Funds
and Portfolio Companies, the Funds allegations sufficiently support an inference that the terms of
the November 2017 Written Consents were more favorable than those that could reasonably be
expected to be obtained from unrelated third parties and thus in breach of the LLC Agreements.
Accordingly, the Court will not dismiss Count 25 as it relates to this theory.

        The Funds additionally allege that, even if Tilton did not breach an express term of the
LLC Agreements, she did not exercise her discretion to create and issue the Class A Interests in
good faith and thus, breached the covenant of good faith and fair dealing.369 The Defendants have
moved to dismiss, arguing that the Funds cannot rely upon the implied covenant given that the
parties anticipated and specifically delineated Tilton’s grant of authority as manager of the
Portfolio Companies with respect to related-party transactions.

        “The implied covenant of good faith and fair dealing inheres in every contract and ‘requires
‘a party in a contractual relationships to refrain from arbitrary or unreasonable conduct which has
the effects of preventing the other party to the contract from receiving the fruits’ of the bargain.’”370
However, it should be invoked cautiously and rarely to ensure that parties’ reasonable expectations
are fulfilled.371 It “‘is ‘best understood as a way of implying terms in the agreement,’ whether
employed to analyze unanticipated developments or to fill gaps in the contract’s provisions.”372
“Existing contract terms control”373 so a court should not employ the implied covenant to re-write
an agreement or rebalance economic interests after events that could have been anticipated, but
were not, later adversely affect a party.374 “It may only be invoked ‘when the contract is truly
silent concerning the matter at hand.’ And, even when a contract is indeed ‘truly silent’ on a
matter, the court should still ‘be most chary about implying a contractual protection when the
contract could easily have been drafted to expressly provide for it.’”375 “The doctrine . . . operates
only in that narrow band of cases where the contract as a whole speaks sufficiently to suggest an
obligation and point to a result, but does not speak directly enough to provide an explicit answer.
In the Venn diagram of contract cases, the area of overlap is quite small.”376


369
      Compl. ¶¶ 359-60, 365.
370
   Kuroda v. SPJS Holdings, L.L.C., 971 A.2d 872, 888 (Del. Ch. 2009) (quoting Dunlap v. State Farm
Fire & Cas. Co., 878 A.2d 434, 442 (Del. 2005)).
371
      Id. (quoting Dunlap, 878 A.2d at 442).
372
   Oxbow Carbon & Minerals Holdings, Inc. v. Crestview-Oxbow Acquisition, LLC, 202 A.3d 482, 507
(Del. 2019) (quoting Dunlap, 878 A.2d at 441)).
373
      Dunlap, 878 A.2d at 441.
374
      Oxbow, 202 A.3d at 507.
375
      Hindlin, No. 2019-0586-JRS, 2020 WL 4206570, at *5 (quoting Oxbow, 202 A.3d at 507)).
376
      Airborne Health, Inc. v. Squid Soap, LP, 984 A.2d 126, 146 (Del. Ch. 2009).

                                                     57
                Case 20-50534-KBO           Doc 121          Filed 06/18/21   Page 61 of 63




        Here, the Funds fail to “allege a specific implied contractual obligation and . . . how the
violation of that obligation denied [them] the fruits of the contract.”377 Rather, the Complaint
makes only a general allegation of a lack of good faith, which is insufficient to state a cognizable
claim of breach of the implied covenant of good faith and fair dealing.378 Without a more refined
legal theory, the Court cannot analyze whether there is a colorable claim. Accordingly, the Court
will dismiss the claim with leave to re-plead.

                  10.     Counts 29 and 30 – Breach of Fiduciary Duty and Aiding and
                          Abetting Breach of Fiduciary Duty

        Count 29 is the Funds’ claim against Tilton as shareholders of the Corporate Portfolio
Companies for breach of fiduciary duty. The Funds allege that Tilton, as a director of each
Corporate Portfolio Company and with actual control over each board, breached her duties of care
and loyalty by approving the PPMG Agreements and the MD Helicopter Phantom Equity
Agreement. The Funds allege that these agreements were self-interested transactions that were
not entirely fair to the Corporate Portfolio Companies. Count 30 is the Funds’ claim against PPMG
for aiding and abetting Tilton’s breaches of fiduciary duty related to the PPMG Agreements.

        The Defendants move to dismiss Counts 29 and 30 for, among other things, lack of
standing. They allege that the claims are derivative and that the Funds cannot bring the claims in
their direct capacity as shareholders of the Corporate Portfolio Companies. The Funds do not
address this argument in their briefing. For the reasons discussed with respect to Counts 25 and
27 in Section III.H.9(a), the Court will dismiss Counts 29 and 30 for lack of standing but will grant
the Funds leave to amend the Complaint and re-plead the claims as derivative claims.379


377
      Kuroda, 971 A.2d at 888 (emphasis in original).
378
   Id.; accord Kelly v. Blum, No. 4516-VCP, 2010 WL 629850, at **13-14 (Del. Ch. Feb. 24, 2010);
Lonergan v. EPE Holdings LLC, 5 A.3d 1008, 1022 (Del. Ch. 2010).
379
    See, e.g., Feldman v. Cutaia, 956 A.2d 644, 660-62 (Del. Ch. 2007) (dismissing breach of fiduciary duty
claim and related aiding and abetting claim as derivative), aff’d 951 A.2d 727; Stallworth v. AmSouth Bank
of Ala., 709 So. 2d 458, 467 (Ala. 1997) (“The lost value of a minority shareholder’s stock resulting from
director self-dealing or mismanagement could certainly be characterized as “unfair” to the minority
stockholder in some sense, but this is a quintessential derivative injury, merely incidental to one’s status as
a stockholder . . . . A minority shareholder has a remedy for such an injury, but that remedy is a derivative
action brought on behalf of the corporation.”); Stocke v. Berryman, 632 N.W.2d 242, 247 (Minn. Ct. App.
2001) (“Where the injury is to the corporation, and only indirectly harms the shareholder, the claim must
be pursued as a derivative claim. To be entitled to bring a direct action, a shareholder or member must be
able to allege some injury or harm that is separate and distinct from the injury or harm to the corporation
and that is not dependent on the harm to the corporation.” (internal quotations and citations omitted));
Albers v. Edelson Tech. Partners, L.P., 31 P.3d 821, 826 (Ariz. Ct. App. 2001) (“Generally, a stockholder
may not bring an action individually for wrongs done to a corporation on the theory that the acts devalued
the corporation’s stock. Such an action is derivative rather than direct if the gravamen of the complaint is
injury to the corporation, or to the whole body of its stock or property without any severance or distribution
among individual holders, or if it seeks to recover assets for the corporation or to prevent the dissipation of
its assets.” (internal quotations and citations omitted)). The parties do not appear to dispute that Delaware,
Alabama, Arizona, and Minnesota law apply to these claims.

                                                        58
            Case 20-50534-KBO         Doc 121       Filed 06/18/21   Page 62 of 63




       I.      Patriarch Partners

        During argument on the Motion to Dismiss, the Defendants correctly noted that the Funds
do not allege any claim against the Patriarch Partners despite it being named as a Defendant.
Accordingly, the Defendants request dismissal of the Complaint as it relates to that entity. The
Court will grant the dismissal but allow the Funds to amend the Complaint to specify which, if
any, claims are alleged against Patriarch Partners.

IV.    CONCLUSION

         Accordingly, for the foregoing reasons, the Court will grant in part and deny in part the
relief requested in the Motion to Dismiss. In summary, the Court will dismiss the following claims
or counts with leave to re-plead:

              The declaratory judgment claim in Count 1;
              The conversion claim in Count 8 against all relevant Defendants except for the
               Patriarch Managers as it relates to the Voting/Control Actions;
              Claims for actual fraudulent transfer in Count 9 against PPAS;
              Claims for actual fraudulent transfer in Count 9 related to the May 2011 Transfers;
              Claims for breach of the LLC Portfolio Companies’ LLC Agreements in Count 25
               related to the PPMG Agreements and Phantom Equity Agreements;
              Claims for breach of implied covenant of good faith and fair dealing in Count 25
               related to the November 2017 Written Consents;
              Claims for tortious interference in Count 27;
              Claims for breach of fiduciary duty in Count 29;
              Claims for aiding and abetting breach of fiduciary duty in Count 30;
              Claims for actual and constructive fraudulent transfer in Counts 31 and 32 related
               to the PPMG Fees made by Stila; and
              Any claims against the Patriarch Partners.
The following claims or counts are dismissed without leave to re-plead:

              The breach of contract claim in Count 4 against the Patriarch Managers arising from
               the November 2017 Written Consents;
              The breach of fiduciary duty claims in Count 6 against the Patriarch Managers to
               the extent that they rely upon duties set forth in the Indentures and CMAs;
              The claim for conversion in Count 8 against the Patriarch Managers relating to the
               Voting/Control Actions;
              The constructive fraudulent transfer claims of Count 10 related to the May 2011
               Amendments;
              The unjust enrichment claim in Count 14 against the Patriarch Managers;
              The fraudulent transfer claims in Counts 19-22 to the extent that the Funds seek to
               avoid the CTB Election as a transfer of estate property;
              The permanent injunction claim in Count 23; and

                                               59
            Case 20-50534-KBO         Doc 121       Filed 06/18/21   Page 63 of 63




              The constructive fraudulent transfer claims of Count 32 related to the original
               PPMG Agreements.


All other relief requested in the Motion to Dismiss is denied. An appropriate order will follow.


Dated: June 18, 2021
                                     Karen B. Owens
                                     United States Bankruptcy Judge




                                               60
